



CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 23, 2017,
by and between MGP INGREDIENTS, INC. a Kansas corporation (the “Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”).
The parties hereto agree as follows:
ARTICLE I - DEFINITIONS; RULES OF INTERPRETATION; ACCOUNTING MATTERS.
SECTION 1.1.    Definitions.
“AAA” is defined in Section 8.14(b).


“Acquisition” means (a) the acquisition of a Controlling Equity Interest in
another Person, whether by purchase of such Equity Interest, the exercise of an
option or warrant for, or conversion of securities into, such Equity Interest,
or otherwise, in each case causing any Person to become a Subsidiary, (b) the
acquisition of assets of another Person (other than the Borrower or a
Subsidiary) which constitute all or substantially all of the assets of such
Person or of a line or lines of business conducted by such Person, or (c) a
merger or consolidation or any other combination with another Person (other than
the Borrower or a Subsidiary) provided that the Borrower or a Person that is a
Subsidiary (after giving effect to such merger, consolidation or other
combination) is the survivor.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Anti-Corruption Laws” means, collectively, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and all other similar
anti-corruption legislation in other jurisdictions.


“Applicable Rate” is defined in Section 2.2(a).


“Availability Period” is defined in Section 2.1(a).


“Base Rate” means at any time the highest of (a) the per annum rate which the
Lender publicly announces from time to time to be its prime lending rate, as in
effect from time to time, (b) LIBOR that would then be applicable to a new LIBOR
Loan with a one month Interest Period plus 1.00% (resetting daily) and (c) the
Federal Funds Rate, as in effect from time to time, plus 0.50%. The Lender's
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate charged to customers. The Lender may make commercial loans
or other loans at rates of interest at, above or below the Lender's prime
lending rate. Each change in the Lender’s prime lending rate shall be effective
from and including the date such change is publicly announced as being
effective.


“Base Rate Loan” means a Loan at any time that it bears interest at a rate based
on the Base Rate.


"Bunge Agreements" means, collectively (a) that certain Grain Supply Agreement
dated as of January 1, 2015 between MGPI of Indiana, LLC, a Delaware limited
liability company, and Consolidated Grain and Barge and (b) that certain Grain
Supply Agreement dated as of December 22, 2014 between MGPI Processing and Bunge
Milling, Inc., in each case as amended from time to time and together with any
replacements thereof.


“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in Georgia or New York, New York are authorized or required by
law to close.




91279997



--------------------------------------------------------------------------------





“Capital Expenditures” means for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Consolidated Group that are (or would be) set forth on a consolidated statement
of cash flows of the Consolidated Group for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Consolidated Group
during such period; provided that Capital Expenditures shall not include (i)
expenditures that constitute Acquisitions permitted hereunder, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment but only to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, or (iii) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss or
damage to the assets being replaced, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.


“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means to deposit cash in a deposit account with the Lender
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement in an amount equal to 103% of the outstanding Letter of
Credit Exposure (or, in the case of Section 2.1(b), in the amount required
thereunder to eliminate any excess exposure) plus any accrued and unpaid
interest thereon. Such deposit account shall be in the name of the Lender and
the Lender shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Lender and at the Borrower’s risk and expense, such
deposits shall not bear interest. Moneys in such account shall be applied by the
Lender to reimburse the Lender for drawings under Letters of Credit for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Letter of
Credit Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower under this
Agreement.


“Change of Control” means any event or series of events by which:


(a)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
“person” or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than forty percent (40%) of
the Equity Interests of the Borrower entitled to vote in the election of members
of the board of directors (or equivalent governing body) of the Borrower or (ii)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (x) and (y) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; or


(b)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness of any Loan Party in excess of $10,000,000 any
“change in control” or similar provision (as


2
91279997
 

--------------------------------------------------------------------------------





set forth in the indenture, agreement or other evidence of such Indebtedness)
obligating the Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness provided for therein.


“Closing Date” is defined in Section 2.1(a).


"Code" means the Internal Revenue Code of 1986, as amended.


“Collateral” means, collectively, all property of the Borrower, any Guarantor or
any other Person in which the Collateral Agent is granted a Lien under any
Security Document as security for all or any portion of the Obligations.


“Collateral Agent” means the Lender, in its capacity as collateral agent
pursuant to the Intercreditor Agreement, together with its successors and
assigns in such capacity.


“Commitment” is defined in Section 2.1(a).
    
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Consolidated EBITDA” means, for the Consolidated Group for any period, the sum
of (a) Consolidated Net Income for such period, plus (b) to the extent deducted
in arriving at Consolidated Net Income for such period, (i) income taxes
(whether federal, state, local or otherwise), (ii) Consolidated Interest
Expense, (iii) depreciation and amortization determined on a consolidated basis
in accordance with GAAP for such period and (iv) other non-cash charges (except
to the extent that such non-cash charges are reserved for cash charges to be
taken in the future), minus (c) to the extent included in determining
Consolidated Net Income for such period, non-cash gains or non-cash items
increasing Consolidated Net Income.


“Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) the remainder of
(i) Consolidated EBITDA for such period minus (ii) dividends and distributions
by the Borrower to its shareholders during such period (excluding any dividends
paid from any pre-merger dividends or any merger, equity cancellation or other
consideration received by MGPI Processing in connection with the disposition or
cancellation of its Equity Interests in ICP during the period in which such
dividends are paid by the Borrower to its shareholders), minus (iii) income
taxes (whether federal, state, local or otherwise) paid in cash during such
period, minus (iv) Capital Expenditures during such period (excluding Capital
Expenditures constituting payments in respect of capital leases and Capital
Expenditures financed by Indebtedness permitted under Section 6.2(d)), minus (v)
share repurchases or other acquisition or retirement of any of the Borrower’s
Equity Interests or any security convertible into or exchangeable for any of the
Borrower’s Equity Interests (in each case excluding share repurchases and other
acquisitions of stock of the Borrower or securities convertible therefor
required to be purchased pursuant to employee stock compensation plans
consistent with the plans in effect on the Closing Date in an aggregate amount
not to exceed (x) $7,500,000 in any period other than the 2019 fiscal year, or
(y) $14,200,000 in the 2019 fiscal year) to (b) Consolidated Fixed Charges for
such period.


“Consolidated Fixed Charges” means for the Consolidated Group for any period,
the sum (without duplication) of (a) Consolidated Interest Expense for such
period, and (b) scheduled principal payments of Consolidated Funded Indebtedness
(other than the Loans) during such period.


“Consolidated Funded Indebtedness” means, as of any date of determination, all
outstanding liabilities for borrowed money and other interest-bearing
liabilities of the Consolidated Group outstanding on such date, including,
without limitation, (a) all obligations evidenced by bonds, debentures, loan
agreements, notes or other similar agreements or instruments, (b) all Capital
Lease Obligations and purchase money indebtedness, (c) all obligations,
contingent or otherwise, in respect of drawn letters of credit, acceptances or
similar extensions of credit, (d) all obligations, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person (other than stock of the Borrower required to be purchased pursuant
to employee stock compensation plans consistent with the plans in effect on the


3
91279997
 

--------------------------------------------------------------------------------





Closing Date) and (e) Guarantees of Indebtedness of any of the foregoing types
described in clauses (a) through (d) of this definition, after eliminating all
off-setting debits and credits between members of the Consolidated Group and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Consolidated Group in accordance with
GAAP.


“Consolidated Group” means, collectively, the Borrower and its Subsidiaries.


“Consolidated Interest Expense” means, for the Consolidated Group for any period
determined on a consolidated basis in accordance with GAAP, total interest
expense (including the interest component of any payments in respect of Capital
Lease Obligations and the net payment obligations pursuant to Swap Contracts
pertaining to interest rate transactions) during such period.


“Consolidated Leverage Ratio” means, as of the date of computation thereof, the
ratio of (i) Consolidated Funded Indebtedness (determined as at such date) to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date; provided that, during
any period that includes any Material Acquisition or a Material Disposition, the
calculation of Consolidated EBITDA shall be made on a historical Pro Forma Basis
with respect to that portion of the applicable measurement period that occurred
prior to the consummation of such transaction in accordance with Section 1.3(d).


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Group for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (a) any extraordinary gains or losses, (b) any gains attributable to a
sale of assets (other than inventory sold in the ordinary course of business) or
the write-up of assets and non-cash losses attributable to the impairment of any
intangible asset, (c) any Equity Interest of any member of the Consolidated
Group in the unremitted earnings of any Person that is not a Subsidiary and (d)
except to the extent included pursuant to Section 1.3(d), any income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of or is merged
into or consolidated with a member of the Consolidated Group or the date that
such Person’s assets are acquired by a member of the Consolidated Group.


“Control” means the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.


"Customer Owned Inventory" means inventory owned by a customer of the Borrower
or any of its Subsidiaries and with respect to which the Borrower or any of its
Subsidiaries is acting as a bailee or the like or is otherwise storing or
disposing of such inventory at the request of or for the benefit of such
customer or its assignee, including any lender to such customer, in each case so
long as such inventory is owned by such customer.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a LIBOR Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for LIBOR
Loans plus 2% per annum.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


4
91279997
 

--------------------------------------------------------------------------------





    
“Dollars” or “$” means dollars constituting legal tender for the payment of
public and private debts in the United States of America.


“Eligible Investments” means:


(a)    direct obligations of, or obligations the timely payment of principal or
interest of which are fully and unconditionally guaranteed by the United States
of America or any agency thereof;


(b)    obligations of any corporation organized under the laws of any state of
the United States of America or under the laws of any other nation, payable in
the United States of America, expressed to mature not later than 270 days
following the date of issuance thereof and having one of the two highest ratings
obtainable from either S&P Global Ratings, a division of S&P Global, Inc.
(“S&P”) or Moody’s Investor’s Services, Inc. (“Moody’s”);


(c)    interest bearing demand or time deposits issued by the Lender or
certificates of deposit maturing within one year from the date of issuance
thereof and issued by a bank or trust company organized under the laws of the
United States or of any state thereof having capital surplus and undivided
profits aggregating at least $1,000,000,000 and being rated “A” or better by S&P
or “A” or better by Moody’s;


(d)    deposit accounts maintained with any bank that satisfies the criteria in
clause (c) above or any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such bank is
insured by the Federal Deposit Insurance Corporation; and


(e)    any other investments expressly approved in writing by the Lender.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any member of the Consolidated Group or any
Guarantor directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.


“ERISA” is defined in Section 3.8.


“ERISA Affiliate” means any corporation or trade or business that is under
common control with the Borrower, as described in Section 414(b) or (c) of the
Code (and for purposes of provisions relating to Section 412 of the Code,
described in Section 414(m) or (o) of the Code).


“ERISA Event” means (a) any Reportable Event; (b) the withdrawal of the Borrower
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any


5
91279997
 

--------------------------------------------------------------------------------





ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate or
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA; (e) the institution by the PBGC of proceedings to terminate a Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan;
(g) the determination that any Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


“ERISA Litigation” means any claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.


“Event of Default” is defined in Section 7.1.


“Excluded Assets” means, collectively, (a) any lease, license or contract to
which any member of the Consolidated Group or any Guarantor is a party, or any
license, consent, permit, variance, certification, authorization or approval of
any Governmental Authority (or any person acting on behalf of a Governmental
Authority) of which such member of the Consolidated Group or Guarantor, as the
case may be, is the owner or beneficiary, or any of its rights or interests
thereunder, if and for so long as the grant of a security interest therein shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
the right, title or interest of such member of the Consolidated Group or
Guarantor (as applicable) therein or (ii) a breach or termination pursuant to
the terms of, or a default under, such lease, license or contract or such
license, consent, permit, variance, certification, authorization or approval
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
applicable law or principles of equity), (b) any equipment, inventory or real
property owned by a member of the Consolidated Group or Guarantor, as the case
may be, on the date hereof or hereafter acquired that is subject to a purchase
money Lien or a Lien securing a Capital Lease Obligation permitted to be
incurred hereunder and, in the case of a Guarantor, under the Guaranty Agreement
to which it is a party if the contract or other agreement (or the documentation
providing for such purchase money obligation or Capital Lease Obligation) in
which such Lien is granted validly prohibits the creation of any other Lien on
such equipment, inventory or real property, (c) any real property (excluding
from this definition, however, any equipment in the nature of trade fixtures,
but including any fixtures in the nature of heating, ventilation, air
conditioning or similar fixtures relating to physical structure or basic
operation of any improvements on such real property), (d) any motor vehicles,
trailers, mobile homes, manufactured homes, boats or rolling stock, (e) any
assets of any Excluded Subsidiaries, and (f) Equity Interests issued by any
Foreign Subsidiary, other than (x) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any first-tier Foreign Subsidiary and (y) 100% of the
non-voting Equity Interests in any first-tier Foreign Subsidiary.


“Excluded Subsidiary” means (a) any Immaterial Subsidiary and (b) any Foreign
Subsidiary; provided, that in no event shall such definition include any
Subsidiary that incurs, Guarantees or otherwise provides collateral to support
any Senior Note Indebtedness or Incremental Equivalent Debt.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a Lien or
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes a violation of the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect any and all “keep
well” arrangements and other Guarantees by other Persons) at the time the
Guarantee of such Guarantor, or grant by such Guarantor of a Lien in or security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under


6
91279997
 

--------------------------------------------------------------------------------





a Master Agreement governing more than one Swap Contract, such exclusion shall
apply to only the portion of such Swap Obligation that is attributable to Swap
Contracts for which such Guarantee, Lien or security interest is or becomes a
violation of the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).


“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 21, 2016, by and among the Borrower, certain
Subsidiaries of the Borrower party thereto as borrowers, Wells Fargo Bank,
National Association, as administrative agent, and the lenders from time to time
party thereto.


"Existing Supply Agreements" means, collectively, (a) each Bunge Agreement, and
(b) that certain Supply Agreement dated July 10, 2015 between Ardent Mills, LLC
and MGPI Processing, as amended from time to time and together with any
replacement s thereof.


“Family Trust” means, in respect of any individual, any trust for the exclusive
benefit of such individual, his/her spouse and lineal descendants, so long as
such individual has the exclusive right to control such trust.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System as published by the Federal Reserve Bank of New York on the next
succeeding Business Day or if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average rounded upwards,
if necessary, to the next 1/100th of 1% of the quotations for such day on such
transactions received by the Lender from three Federal funds brokers of
recognized standing selected by the Lender.


"Foreign Subsidiary" means any Subsidiary that is not organized under the laws
of any political subdivision of the United States of America or the District of
Columbia.


“GAAP” means generally accepted accounting principles, being those principles of
accounting set forth in pronouncements of the Financial Accounting Standards
Board, the American Institute of Certified Public Accountants, or which have
other substantial authoritative support and are applicable in the circumstances
as of the date of a report.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or


7
91279997
 

--------------------------------------------------------------------------------





other obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means, collectively, the Subsidiary Guarantors and any other Person
that Guarantees any of the Obligations.


“Guaranty Agreements” means, collectively, the Subsidiary Guaranty Agreement and
all other agreements pursuant to which any other Person Guarantees any of the
Obligations.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"ICM Lease" means that certain Equipment Lease Agreement, dated as of August 16,
2017, between MGPI Processing, as lessor, and ICM, Inc., as lessee.


“ICP” means Illinois Corn Processing, LLC, a Delaware limited liability company.


“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
which (a) does not have material assets or material operations as reasonably
determined by the Borrower and the Lender and (b) does not own, directly or
indirectly, any Equity Interests of any Subsidiary that has material assets or
material operations as reasonably determined by the Borrower and the Lender;
provided that if either (i) the total assets of the Immaterial Subsidiaries,
taken as a whole, as of the last day of the fiscal quarter set forth in the most
recent financial statements delivered pursuant to Section 5.2(a) or (b), is
greater than five percent (5%) of the consolidated total assets of the Borrower
and its Subsidiaries on such date or (ii) the total revenue of the Immaterial
Subsidiaries, taken as a whole, for the four fiscal quarter period ending on the
last day of the most recent fiscal quarter covered by financial statements is
greater than five percent (5%) of the consolidated total revenue of the Borrower
and its Subsidiaries for such period, then the Borrower shall identify in
writing and cause one or more Immaterial Subsidiaries (other than a Foreign
Subsidiary) to become a Guarantor and comply with the requirements of Section
5.8 until the total assets and total revenue of the Immaterial Subsidiaries,
taken as a whole, constitute less than five percent (5%) of consolidated total
assets and five percent (5%) of consolidated total revenue of the Borrower and
its Subsidiaries at such time.


“Increase Date” is defined in Section 2.7.


“Incremental Commitment” is defined in Section 2.7.
    
“Incremental Equivalent Debt” is defined in Section 6.2.


“Incremental Increase” is defined in Section 2.7.


“Indebtedness” of any Person means, without duplication (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, loan agreements, notes or other similar agreements or
instruments, (c) all obligations of such Person in respect of the deferred
purchase price of property or services (other than current trade payables
incurred in the ordinary course of business), (d) all obligations of such Person
under any conditional sale or other title retention agreement(s) relating to
property acquired by such Person, (e) all Capital Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (g) all
Guarantees of such Person of the type of Indebtedness described in clauses (a)
through (f)


8
91279997
 

--------------------------------------------------------------------------------





above, (h) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (i) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person, (j) all Off-Balance Sheet Liabilities and (k) the Swap Termination
Value under any Swap Contract of such Person. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness or applicable law provide that such Person is not
liable therefor.


“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement, dated as of the Closing Date, in form and substance reasonably
satisfactory to the Lender, among the Lender, Wells Fargo Bank, National
Association, as collateral agent for itself and the purchasers under the Senior
Note Purchase Agreement, and acknowledged by the Loan Parties.


“Interest Period” means a period commencing on a New York Business Day and
continuing for one, three or six months, as designated by the Borrower, during
which all or a portion of the outstanding principal balance of a Loan bears
interest determined in relation to LIBOR; provided, that (i) no Interest Period
may be selected for a principal amount less than $100,000, (ii) if the day after
the end of any Interest Period is not a New York Business Day (so that a new
Interest Period could not be selected by the Borrower to start on such day),
then such Interest Period shall continue up to, but shall not include, the next
New York Business Day after the end of such Interest Period, unless the result
of such extension would be to cause any immediately following Interest Period to
begin in the next calendar month in which event the Interest Period shall
continue up to, but shall not include, the New York Business Day immediately
preceding the last day of such Interest Period, (iii) no Interest Period shall
extend beyond the Availability Period, and (iv) the Lender shall have no
obligation to quote or maintain more than 5 Interest Periods in effect at any
given time.


“IP Rights” is defined in Section 3.7.


"IRB Property" has the meaning given to such term in the definition of Permitted
IRB Financings.


“Letter of Credit” is defined in Section 2.1(d).


“Letter of Credit Agreement” is defined in Section 2.1(d).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time, plus (b) the
aggregate amount of unreimbursed drawings under Letters of Credit issued
hereunder.


“Letter of Credit Fee” is defined in Section 2.2(h).


“LIBOR” means the rate of interest per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) determined by the Lender based on the rate for United
States dollar deposits for delivery on the first day of the applicable Interest
Period for a period approximately equal to such Interest Period as reported on
Reuters Screen LIBOR01 page (or any successor page) at approximately 11:00 a.m.,
London time, two London Business Days prior to the first day of such Interest
Period (or if not so reported, then as determined by the Lender from another
recognized source or interbank quotation); provided, that, if LIBOR determined
as provided above would be less than zero percent (0.0%), then LIBOR shall be
deemed to be zero percent (0.0%).


“LIBOR Loan” means a Loan at any that it bears interest at a rate based on LIBOR
(other than by virtue of the application of clause (b) of the definition of Base
Rate).


“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of


9
91279997
 

--------------------------------------------------------------------------------





any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). For the avoidance of doubt, a Lien shall not include any
owner's, bailor's or similar interest with respect to any Customer Owned
Inventory.


“Loan” is defined in Section 2.1(a).


“Loan Documents” means, collectively, this Agreement, the Note, each Guaranty
Agreement, each Letter of Credit Agreement, each Security Document, the
Intercreditor Agreement, and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing (other
than, for the avoidance of doubt, Related Swap Contracts and agreements for cash
management services described in the definition of Related Treasury Management
Arrangement).


“Loan Parties” means the Borrower and the Subsidiary Guarantors, collectively.


"London Business Day" means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.


“Material Acquisition” means any Acquisition or series of related Acquisitions
consummated after the Closing Date involving aggregate consideration with a fair
market value in excess of $10,000,000.


“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (a) the business, results of
operations, financial condition, assets or liabilities of the Consolidated Group
taken as a whole, (b) the ability of any Loan Party or any other Guarantor to
perform any of its obligations under the Loan Documents, (c) the rights and
remedies of the Lender or the Collateral Agent under any of the Loan Documents
or (d) the legality, validity or enforceability of any of the Loan Documents.


“Material Contract” means (a) any contract or other agreement (other than the
Loan Documents and any documents or other agreements pertaining to any
Indebtedness permitted by Section 6.2(i) or 6.2(k)), whether written or oral, to
which any Loan Party is a party that involves payments in an aggregate amount of
more than $25,000,000 or as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto would have a Material Adverse Effect, (b)
as of the Closing Date, (i) each Existing Supply Agreement, and (ii) that
certain Distillate Supply Agreement dated as of July 1, 2013 between Diageo
Americas Supply, Inc. and MGPI of Indiana, LLC, and (c) after the Closing Date,
each agreement described in clause (b) above, if then in effect, together with
any amendments, restatements or other modifications thereof entered into after
the Closing Date.


“Material Disposition” means any Disposition or series of related Dispositions
consummated after the Closing Date involving aggregate consideration with a fair
market value in excess of $1,000,000.


“Maturity Date” is defined in Section 2.1(a).


“MGPI Processing” means MGPI Processing, Inc., a Kansas corporation.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a casualty
or recovery under any life insurance policy, insurance proceeds, and (iii) in
the


10
91279997
 

--------------------------------------------------------------------------------





case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by any member of the Consolidated Group to third parties (other
than Affiliates) in connection with such event, (ii) in the case of a
Disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by any member of the Consolidated Group as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) by any
member of the Consolidated Group, and the amount of any reserves established by
such member of the Consolidated Group to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the Borrower or such other Person).


"New York Business Day" means any day except a Saturday, Sunday or any other day
on which commercial banks in New York are authorized or required by law to
close.


“Note” is defined in Section 2.1(a).


“Obligations” means all amounts owing by any Loan Party to the Collateral Agent,
the Lender or any Affiliate of the Lender pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan ,
Letter of Credit or Related Credit Arrangement, including without limitation,
all principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Lender incurred pursuant to this Agreement, any other Loan Document or any
Related Credit Arrangement), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, together with all renewals, extensions, modifications or
refinancings thereof; provided that the “Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any liability of such Person under any so-called “synthetic”
lease transaction or (d) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.


“Payment Office” means the office of the Lender located at 1100 Abernathy Road,
Suite 1130, MAC G0189-112, Sandy Springs, Georgia 30328, or such other location
as to which the Lender shall have given written notice to the Borrower.




11
91279997
 

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans. Any
reference to “compliance” with Pension Funding Rules herein shall be deemed to
include that (a) no waiver of any applicable minimum funding standards has been
applied for or obtained and (b) as of the most recent valuation date for any
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any Plan to drop below 60% as of
the most recent valuation date.


“Permitted Acquisition” means any Acquisition by any Loan Party; provided that:


(a)    no Default or Event of Default shall have occurred and be continuing
either before or after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith;


(b)    the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earn-outs and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under non-compete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for any such Acquisition, when aggregated
with the total cash and non-cash consideration paid by or on behalf of the
Borrower and its Subsidiaries for all other Acquisitions made by the Borrower
and its Subsidiaries, shall not exceed $100,000,000 in any fiscal year;


(c)    such Acquisition is not a “hostile” acquisition and, if required by
applicable law, has been approved by the board of directors and/or shareholders
(or comparable persons or groups) of the applicable Loan Party and the Person to
be (or whose assets are to be) acquired;


(d)    the lines of business of the Person to be so acquired are permitted
pursuant to Section 6.4 or, in the case of an Acquisition of assets, the assets
acquired are useful in the business of the Borrower and its Subsidiaries as
conducted immediately prior to such Acquisition;


(e)    all of the requirements set forth in Section 5.8 are satisfied;


(f)    the Consolidated Leverage Ratio calculated on a Pro Forma Basis (as of
the closing date of the Acquisition after giving effect thereto) shall be no
greater than 2.75 to 1.00; and


(g)    in the case of a Material Acquisition, at least five Business Days before
the date on which any such Acquisition is to be consummated, the Borrower has
delivered to the Lender (i) a certificate from an authorized officer of the
Borrower, in form and substance reasonably satisfactory to the Lender,
certifying that all of the requirements set forth in clauses (a) through (f)
have been satisfied or will be satisfied on or prior to the consummation of such
Acquisition, (ii) copies of Permitted Acquisition Documents, which shall be in
form and substance reasonably satisfactory to the Lender, and (iii) if requested
by the Lender, a due diligence package relative to the proposed Acquisition,
including forecasted balance sheets, profit and loss statements, and cash flow
statements of the Person or assets to be acquired, all prepared on a basis
consistent with such Person's (or assets') historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the 1 year period following the date of the proposed
Acquisition, on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to the Lender.


“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by any Loan Party, final copies or substantially final drafts if not executed at
the required time of delivery of the purchase


12
91279997
 

--------------------------------------------------------------------------------





agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition and each other document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.


“Permitted Encumbrances” means, collectively, (a) Liens imposed by law for
taxes, assessments or governmental charges or levies on property not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP; (c) pledges and deposits made in the
ordinary course of business in compliance with workers' compensation,
unemployment insurance and other social security laws or regulations; (d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (e) judgment and
attachment liens not giving rise to an Event of Default; (f) customary Liens and
rights of setoff upon deposits in favor of depository institutions and Liens of
a collecting bank on payment items in the course of collection, in each case
except to the extent required to be waived or subordinated pursuant to a control
agreement or subordination agreement in favor of the Lender required to be
executed and delivered pursuant to this Agreement; (g) any interest of title of
a lessor under, and Liens arising from precautionary Uniform Commercial Code
financing statements (or equivalent filings, registrations or agreements)
relating to, leases permitted by this Agreement; and (h) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower or any Subsidiary; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness or any leasing or
subleasing of real property that is not approved in advance in writing by the
Lender.


“Permitted Investors” means any of (a) Karen Seaberg, (b) Richard B. Cray and
(c) Laidacker M. Seaberg, or any Family Trust of such Persons.


"Permitted IRB Financings" means financings, in an aggregate principal amount
outstanding at any time not to exceed $10,000,000, in the nature of industrial
revenue bonds or the like issued by a state, county, municipality or similar
political subdivision or an industrial revenue authority or similar issuer in
connection with the acquisition, construction, installation and/or equipping of
land or real property improvements and/or personal property located thereon to
be used in the manufacture or storage of whiskey, including but not limited to
whiskey maturation warehouses or similar facilities and barrels to fill such
warehouses or similar facilities, but excluding whiskey distillate stored in
such barrels (collectively, "IRB Property"), and whereby the Borrower or one of
its Subsidiaries may transfer all or a portion of such IRB Property to the
issuer of such bonds (whether pursuant to a sale or a lease) and whereby, in
such event, the Borrower or such Subsidiary, as applicable, shall lease back or
otherwise acquire from such issuer a leasehold or similar interest in such IRB
Property. Notwithstanding the foregoing, no such financing shall constitute a
Permitted IRB Financing if the real property subject to such financing was
acquired by the Borrower or a Subsidiary more than one year before the issuance
of the industrial revenue bonds related to such real property.


"Permitted Real Estate" means real estate owned by the Borrower or one or more
of its Subsidiaries and located at or near: 16 Kansas Avenue, Kansas City,
Kansas; 10 Berger Avenue, Kansas City, Kansas; 101 Commercial Street, Atchison,
Kansas; and 68, 72, 84, 102 and 108 Ridge Avenue, Greendale, Indiana.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person (whether with the same or different lenders);
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, restructured, refunded, renewed,
replaced or extended except by an amount equal to unpaid


13
91279997
 

--------------------------------------------------------------------------------





accrued interest and premium thereon, (b) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.2(i), at the time thereof, no
Default or Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
secured, the terms and conditions relating to collateral of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lender than the terms
and conditions with respect to the collateral for the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole (and the
Liens on any Collateral securing any such modified, refinanced, refunded,
renewed or extended Indebtedness shall have the same (or lesser) priority
relative to the Liens on the Collateral securing the Obligations), (e) the terms
and conditions (excluding any amortization, collateral, subordination, pricing,
fees, rate floors, discounts, premiums and optional prepayment or redemption
terms) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, shall not be materially less favorable to the
Loan Parties than the Indebtedness being modified, refinanced, refunded, renewed
or extended, except for covenants or other provisions applicable only to periods
after the Maturity Date; (f) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor on the Indebtedness
being modified, refinanced, refunded, renewed or extended; and (g) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms (i) at least as favorable (taken as
a whole) (as reasonably determined by the Borrower) to the Lender as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, and such modification,
refinancing, refunding, renewal, replacement or extension is incurred by one or
more Persons who is an obligor of the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended or (ii) otherwise reasonably acceptable
to the Lender.


“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Plan” means a "defined benefit plan" as defined in Section 3(35) of ERISA.


“Pledge Agreement” means the Pledge Agreement dated as of the date hereof by the
Borrower and certain of its Subsidiaries to the Collateral Agent.


“Pro Forma Basis” means, with respect to compliance with any test hereunder for
an applicable period of measurement, that any Investment, Disposition,
incurrence or repayment of Indebtedness, Restricted Payment, discontinuance of
operations, incurrence of any Indebtedness, or any other event or action
requiring or permitting such test to be calculated on a “Pro Forma Basis” and
the following shall be deemed to have occurred as of the first day of the
applicable period of measurement (as of the last date in the case of a balance
sheet item) in such test, in each case on a basis consistent with Article 11 of
Regulation S-X of the Securities Act, as interpreted by the Securities and
Exchange Commission or otherwise as approved by the Lender: (i) income statement
items (whether positive or negative) attributable to the property or person
subject to such transaction, event or action (A) in the case of a Disposition of
all or substantially all Equity Interests in any Subsidiary of the Borrower or
any division, product line, or facility used for operations of the Borrower or
any of its Subsidiaries, shall be excluded, and (B) in the case of a Permitted
Acquisition or Investment, shall be included, (ii) any retirement of
Indebtedness which is retired shall be excluded and shall be deemed to have been
retired as of the first day of the applicable period of measurement, and (iii)
any Indebtedness incurred or assumed by the Borrower and its Restricted
Subsidiaries and if such indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.




14
91279997
 

--------------------------------------------------------------------------------





“Prohibited Transaction” means a prohibited transaction as defined in Section
406 of ERISA or Section 4975 of the Code, for which a statutory or
administrative exemption is not otherwise available.


“Related Credit Arrangements” means, collectively, any Related Swap Contracts
and any Related Treasury Management Arrangements.


“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


“Related Swap Contracts” means all Swap Contracts to or for the benefit of any
Loan Party or any Subsidiary that are now or hereafter entered into or
maintained with a counterparty that is either the Lender or an Affiliate of the
Lender, whether or not such counterparty subsequently ceases to be a party
hereto as the Lender or ceases to be an Affiliate of the Lender.


“Related Treasury Management Arrangement” means all arrangements for the
delivery of cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements (including any Treasury Management Agreement), to or for the
benefit of any Loan Party or any Subsidiary which are now or hereafter entered
into or maintained with a counterparty that is either the Lender or an Affiliate
of the Lender, whether or not such counterparty subsequently ceases to be a
party hereto as the Lender or ceases to be an Affiliate of the Lender.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


"Responsible Officer" means, with respect to the Borrower or any Subsidiary, the
president, chief financial officer, controller or treasurer of such Person.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of any member of the Consolidated
Group now or hereafter outstanding, (b) any redemption, conversion, exchange,
retirement or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of any member of the Consolidated Group now
or hereafter outstanding, and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Equity Interest of any member of the Consolidated Group now or hereafter
outstanding.


“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including the Crimea region,
Cuba, Iran, North Korea, Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.


“Security Agreement” means the Security Agreement dated as of the date hereof by
the Borrower and its Subsidiaries to the Collateral Agent.


15
91279997
 

--------------------------------------------------------------------------------







“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower, any Guarantor or any other Person shall grant or convey to
the Collateral Agent a Lien in, or any other Person shall acknowledge any such
Lien in, property as security for all or any portion of the Obligations or any
other obligation under any Loan Document or with respect to any Senior Note
Indebtedness.


“Senior Note Indebtedness” means any Indebtedness outstanding or issued under
the Senior Note Purchase Agreement; provided, in the case of any Indebtedness
issued after the Closing Date that (i) each holder of such Indebtedness (or an
authorized representative) shall be party to the Intercreditor Agreement, (ii)
the maturity date of such Indebtedness shall be no shorter than the Maturity
Date then in effect, (iii) the Weighted Average Life to Maturity of such
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the Senior Note Indebtedness issued on the Closing Date; (iv) such Indebtedness
shall not require mandatory prepayments (other than scheduled amortization
payments) that are more restrictive than any mandatory prepayments applicable to
the Loans and the Senior Note Indebtedness issued on the Closing Date and may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any mandatory prepayments (other than scheduled
amortization payments) applicable to the Loans and any Senior Note Indebtedness
issued on the Closing Date; (v) such Indebtedness shall not be incurred by or
subject to any Guarantee by any Person other than the Borrower and the
Guarantors, respectively, and shall not be secured by any property or assets of
any Loan Party other than Collateral, and (vi) all other terms of such
Indebtedness not covered in this definition shall be determined by the Borrower
and the investors purchasing such Indebtedness and to the extent the terms of
such Indebtedness, taken as a whole, are not substantially the same as the terms
of the Senior Note Indebtedness issued on the Closing Date (other than, in each
case, pricing, amortization and maturity) (as determined by the Borrower in good
faith), the terms of such Indebtedness shall be reasonably acceptable to the
Lender if they are adverse to the Borrower or more restrictive than the terms
and conditions applicable to the Loans or any Senior Note Indebtedness issued on
the Closing Date (except for covenants and events of default applicable only to
periods after the Maturity Date in effect at the time such Indebtedness is
issued).


“Senior Note Purchase Agreement” means that certain Note Purchase and Private
Shelf Agreement, dated as of August 23, 2017, made by the Borrower, as issuer,
and PGIM, Inc. and certain of its Affiliates, as purchasers.


“Subsidiary” means, with respect to any Person (the “parent”), any other Person
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other Person
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power, or in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, directly or indirectly by the parent or (b) that is, as of
such date, otherwise Controlled, directly or indirectly by the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder means a Subsidiary
of the Borrower.


“Subsidiary Guarantors” means, collectively or individually as the context may
indicate, each of the existing Subsidiaries of the Borrower on the Closing Date
(other than Excluded Subsidiaries) and each other Person that becomes a party to
the Subsidiary Guaranty Agreement.


“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement dated as
of the date hereof by the existing Subsidiary Guarantors to the Lender.


“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange


16
91279997
 

--------------------------------------------------------------------------------





transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).


“Termination Date” is defined in Section 2.1(a).


“Treasury Management Agreement” means any autoborrow, sweep or similar agreement
entered into between the Borrower and the Lender from time to time.


“UCC” means the Uniform Commercial Code as in effect in the State of New York.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.


SECTION 1.2.    RULES OF INTERPRETATION.
(a)    Unless the context requires otherwise or such term is otherwise defined
herein, each term defined in Articles 1, 8 or 9 of the UCC shall have the
meaning given therein. The headings, subheadings and table of contents used
herein or in any other Loan Document are solely for convenience of reference and
shall not constitute a part of any such document or affect the meaning,
construction or effect of any provision thereof. Except as otherwise expressly
provided, references in any Loan Document to articles, sections, paragraphs,
clauses, annexes, appendices, exhibits and schedules are references to articles,
sections, paragraphs, clauses, annexes, appendices, exhibits and schedules in or
to such Loan Document. All definitions set forth herein or in any other Loan
Document shall apply to the singular as well as the plural form of such defined
term, and all references to the masculine gender shall include reference to the
feminine or neuter gender, and vice versa, as the context may require. When used
herein or in any other Loan Document, words such as “hereunder”, “hereto”,
“hereof” and “herein” and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of the applicable document
and not to any particular article, section, subsection, paragraph or clause
thereof. References to “including” means including without limiting the
generality of any description preceding such term, and such term shall not limit
a general statement to matters similar to those specifically mentioned. Except
as otherwise expressly provided, all dates and times of day specified herein
shall refer to such dates and times at Atlanta, Georgia.


17
91279997
 

--------------------------------------------------------------------------------





Whenever interest rates or fees are established in whole or in part by reference
to a numerical percentage expressed as “___%”, such arithmetic expression shall
be interpreted in accordance with the convention that 1% = 100 basis points.
(b)    Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.
(c)    Any reference to an officer of the Borrower or any other Person by
reference to the title of such officer shall be deemed to refer to each other
officer of such Person, however titled, exercising the same or substantially
similar functions. Any definition of or reference to any agreement, instrument
or other document (including any organizational document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document). Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
SECTION 1.3.    ACCOUNTING MATTERS.
(a)    Unless otherwise defined or specified, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by the Lender in advance in
writing) with the financial statements of the Borrower delivered to the Lender
with respect to the fiscal year ended most recently prior to the Closing Date.
(b)    In making any computation or determining any amount pursuant to Section
6.1 by reference to any item appearing on the balance sheet or other financial
statement of the Consolidated Group, all adjustments to such computation or
amount resulting from the application of FASB ASC Topic 815 shall be
disregarded; provided that any realized gain or loss shall be included in such
computations.
(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Borrower and the Lender shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(d)    For each period of four fiscal quarters ending next following the date of
any Material Acquisition or Material Disposition consummated after the Closing
Date, for purposes of determining the Consolidated Leverage Ratio, the
consolidated results of operations of the Consolidated Group shall include the
results of operations of the Person or assets subject to such Material
Acquisition or exclude the results of operations of the Person or assets subject
to such Material Disposition, as the case may be, on a historical Pro Forma
Basis to the extent information in sufficient detail concerning such historical
results of such Person or assets is reasonably available, and which amounts
shall include only adjustments reasonably satisfactory to the Lender.


18
91279997
 

--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary contained in Section 1.3(a)
above or the definition of “Capital Lease Obligations”, in the event of an
accounting change requiring all leases to be capitalized, only those leases that
would have constituted capital leases on the date hereof (assuming for purposes
hereof that they were in existence on the date hereof) shall be considered
capital or finance leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made in accordance therewith
(provided that all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change shall contain a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).
ARTICLE II - CREDIT TERMS
SECTION 2.1.    CREDIT FACILITY.
(a)    Commitment. Subject to the terms and conditions of this Agreement, the
Lender agrees to make revolving credit loans (collectively, the “Loans”) to the
Borrower from time to time during the period (the “Availability Period”) from
the date the conditions precedent to the initial extensions of credit set forth
in Article IV have been satisfied (the “Closing Date”) until August 23, 2022
(the “Maturity Date”) or such earlier date on which the commitment of the Lender
to make the Loans under this Section 2.1(a) is terminated pursuant to Section
2.1(c) or the Loans under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise)(the
Maturity Date or such earlier date, the “Termination Date”) in an aggregate
principal amount not to exceed $150,000,000 outstanding at any time, as such
amount may be adjusted from time to time in accordance with this Agreement. The
Lender’s commitment to make such Loans, as adjusted from time to time is herein
referred to as the “Commitment”. The Borrower's obligation to repay the Loans
shall be evidenced by a promissory note dated as of the Closing Date (together
with any notes issued hereunder from time to time in replacement or substitution
therefor, the “Note”).
(b)    Borrowing and Repayment. The Borrower may from time to time during the
Availability Period borrow, reborrow and partially or wholly repay outstanding
Loans, subject to all the limitations, terms and conditions contained herein.
The outstanding principal balance of the Loans shall be due and payable in full
on the Termination Date. If the aggregate outstanding amount of Loans and Letter
of Credit Exposure incurred pursuant to Section 2.1(d) at any time exceeds the
Commitment then in effect, the Borrower shall immediately prepay Loans or Cash
Collateralize Letter of Credit Exposure in amounts sufficient to remedy such
excess. Except with respect to Loans utilized to reimburse drawings paid under
Letters of Credit and as otherwise permitted by the Lender (including pursuant
to any Treasury Management Agreement), each advance of Loans shall (i) be in an
amount of at least $100,000, and, if greater than $100,000, an integral multiple
of $25,000, and (ii) require the receipt by the Lender of a request therefor
prior to 1:00 p.m. (x) 1 Business Day prior to an advance of a LIBOR Loan or (y)
on the date of an advance of a Base Rate Loan. Any such request may be given by
telephone (or such other electronic method as the Lender may permit) so long as,
promptly upon request by the Lender, the Borrower provides to the Lender written
confirmation thereof.
(c)    Prepayment; Reduction and Termination of Commitment.
(i)    Optional. The Borrower may prepay Loans at any time, in whole multiples
of $100,000 or, if less, in the amount of Loans then outstanding or such lesser
amount as may occur pursuant to any Treasury Management Agreement, in each case
subject to the payment of any breakage and redeployment costs of the Lender in
the case of LIBOR Loans (calculated in accordance with the Lender’s standard
practices as in effect from time to time). The Borrower may irrevocably cancel
the unutilized portion of the Commitment in whole or in part at any time upon 3
Business Days advance notice to the Lender; provided that any such reduction
shall be in a whole multiple of $100,000 or, if less, the amount of the
remaining Commitment then in effect.


19
91279997
 

--------------------------------------------------------------------------------





(ii)    Mandatory. If for any reason the aggregate outstanding amount of Loans
plus the Letter of Credit Exposure exceeds the Commitment then in effect, the
Borrower shall immediately prepay Loans and/or Cash Collateralize Letters of
Credit (without any corresponding reduction in the Commitment) in an aggregate
amount equal to such excess.
(iii)    Payment of Fees. All fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination.
(d)    Letter of Credit Sub-feature. As a sub-feature under the Commitment, the
Lender hereby agrees from time to time during the Availability Period to issue
(or, if requested by the Borrower, to cause an Affiliate to issue) standby
letters of credit at the request of the Borrower (each, a “Letter of Credit” and
collectively, “Letters of Credit”); provided that (i) the aggregate undrawn
amount of all outstanding Letters of Credit shall not at any time exceed
$5,000,000 and (ii) at no time shall the aggregate outstanding principal amount
of Loans and Letter of Credit Exposure exceed the Commitment. The form and
substance of each Letter of Credit shall be subject to approval by the Lender,
in its reasonable discretion. Each Letter of Credit shall be issued for a term
not to exceed 365 days, as designated by the Borrower (subject to such automatic
renewal provisions as may be acceptable to the Lender, in its sole discretion);
provided that no Letter of Credit shall have an expiration date subsequent to
the Maturity Date. The undrawn amount of all Letters of Credit shall be reserved
under the Commitment and shall not be available for borrowings thereunder. Each
Letter of Credit shall be subject to the additional terms and conditions of the
letter of credit agreements, applications and any related documents required by
the Lender in connection with the issuance thereof (each, a “Letter of Credit
Agreement”). The Borrower shall reimburse the Lender for each drawing in full on
the date such drawing is made. To the extent not reimbursed by the Borrower on
the date of drawing, each drawing paid under a Letter of Credit shall be deemed
to be repaid to the Lender through a Loan; provided that if Loans are not
available for any reason at the time any drawing is paid, then the Borrower
shall immediately reimburse to the Lender the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by the Borrower, at the Default Rate applicable to Base Rate Loans.
In such event the Borrower agrees that the Lender, in its sole discretion, may
debit any account maintained by the Borrower with the Lender for the amount of
any such drawing. If any Event of Default shall occur and be continuing or if
any Letter of Credit Exposure is outstanding on the date that is 5 Business Days
prior to the Maturity Date, on the Business Day that the Borrower receives
notice from the Lender demanding same, the Borrower shall immediately Cash
Collateralize the Letter of Credit Exposure as of such date; provided that the
obligation to provide such Cash Collateral shall become effective immediately,
without demand or other notice of any kind, (x) upon the occurrence of any Event
of Default with respect to the Borrower described in clause (g) or (h) of
Section 7.1, and (y) if any Letter of Credit Exposure remains outstanding on the
Termination Date.
SECTION 2.2.    INTEREST/FEES.
(a)    Rate. Subject to the provisions of Section 2.2(e) below, the outstanding
principal balance of each Loan shall bear interest from the date such Loan is
made to the date such amount is fully repaid by the Borrower, at either (i)
LIBOR plus the Applicable Rate set forth in the pricing grid below or (ii) the
Base Rate plus the Applicable Rate set forth in the pricing grid below, as
selected by the Borrower in accordance with the interest rate selection
provisions below.
As used herein, the term “Applicable Rate” means the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent compliance certificate received by the Lender pursuant to Section 5.2(c):




20
91279997
 

--------------------------------------------------------------------------------





Tier
Consolidated
Leverage Ratio
Applicable Rate for
LIBOR Loans
Applicable Rate for Base Rate Loans
I
< 2.00 to 1.00
1.375%
0.375%
II
≥ 2.00 to 1.00
1.500%
0.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
Section 5.2(c); provided that (a) if a compliance certificate is not delivered
when due in accordance with such Section, then Tier II shall apply as of the
first Business Day after the date on which such compliance certificate was
required to have been delivered until the first Business Day immediately
following the date such compliance certificate is delivered and (b) if the
Borrower does not appropriately complete the schedules attached to such
compliance certificate (including indicating the appropriate Tier upon which the
Applicable Rate shall be determined) indicating the Borrower is entitled to the
benefit of a lower pricing Tier, then the Lender shall not be required to
institute any decrease in the Applicable Rate until the first Business Day after
the date on which the Lender receives notice from the Borrower indicating such
lower pricing Tier should apply, together with any appropriate supporting
information required by the Lender. Notwithstanding the foregoing, but subject
to the proviso in the foregoing sentence the Applicable Rate in effect from the
Closing Date until the first Business Day immediately following the date a
compliance certificate is delivered for the fiscal quarter ending September 30,
2017 shall be determined based upon Tier I.
(b)    Payment Dates. Interest on the principal amount of all Loans shall accrue
from and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Loans shall be payable at the end
of each Interest Period in the case of LIBOR Loans, but no less frequently than
quarterly, and quarterly in arrears on the last Business Day of each March,
June, September and December, commencing on September 30, 2017, in the case of
Base Rate Loans, and on the Termination Date. Interest on any Loan which is
repaid or prepaid shall be payable on the date of such repayment or prepayment
(on the amount repaid or prepaid) thereof.
(c)    Selection of Interest Rate Options.
(i)    Loans may be Base Rate Loans or LIBOR Loans. At such time as the Borrower
requests a Loan hereunder or wishes to select a LIBOR option for all or a
portion of the outstanding principal balance thereof, and at the end of each
Interest Period, the Borrower shall give the Lender notice specifying: (x) the
interest rate option selected by the Borrower; (y) the principal amount subject
thereto; and (z) for each LIBOR selection, the length of the applicable Interest
Period. Any such notice may be given by telephone (or such other electronic
method as the Lender may permit) so long as, with respect to each LIBOR
selection, (A) if requested by the Lender, the Borrower provides to the Lender
written confirmation thereof not later than 1 Business Day after such notice is
given, and (B) such notice is given to the Lender prior to 1:00 p.m. one
Business Day prior to the first day of the Interest Period, or at a later time
during any Business Day if the Lender, at its sole option but without obligation
to do so, accepts the Borrower’s notice and quotes a fixed rate to the Borrower.
If the Borrower does not immediately accept a fixed rate when quoted by the
Lender, the quoted rate shall expire and any subsequent LIBOR request from the
Borrower shall be subject to a redetermination by the Lender of the applicable
fixed rate. If no specific designation of interest is made at the time any
advance is requested hereunder or at the end of any Interest Period, the
Borrower shall be deemed to have made a Base Rate interest selection for such
advance or the principal amount to which such Interest Period applied.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, no portion of any Loan may be continued as a LIBOR Loan while any
Event of Default exists without the consent of the Lender, which may be withheld
in the Lender’s sole discretion, and while any Event of Default exists any Loan
that is a LIBOR Loan shall be converted to a Base Rate Loan immediately upon the
request of the Lender.


21
91279997
 

--------------------------------------------------------------------------------





(ii)    Subject to the foregoing provisions, at any time a Loan (or any portion
thereof) is a LIBOR Loan, it may be continued by the Borrower at the end of the
Interest Period applicable thereto so that all or a portion thereof bears
interest determined in relation to the Base Rate or to LIBOR for a new Interest
Period designated by the Borrower. At any time a Loan (or any portion thereof)
is a Base Rate Loan, the Borrower may convert all or a portion thereof so that
it bears interest determined in relation to LIBOR for an Interest Period
designated by the Borrower.
(iii)    Notwithstanding anything to the contrary set forth herein, at any time
during which an interest rate swap transaction between the Borrower and the
Lender (a “Swap Transaction”) is in effect with respect to all or a portion of
the principal balance of the Loans outstanding hereunder, the following
provisions shall apply with respect to a portion of the principal balance of
outstanding Loans that is equal to the notional amount of the Swap Transaction
or, if larger, such portion as may be mutually agreed between the Borrower and
the Lender (either such portion, as applicable, the “Designated Hedge Portion”).
With respect to the Designated Hedge Portion, the definition of "Interest
Period" shall be defined as follows:
"Interest Period" means a period during which the Designated Hedge Portion bears
interest determined in relation to LIBOR, with the understanding that (i) the
initial Interest Period shall commence on the later of (A) the effective date of
the Swap Transaction and (B) the date of the initial Loans hereunder and shall
continue up to, but shall not include, the next occurring Designated Reset Date
(as defined below), (ii) there shall be successive Interest Periods thereafter,
each of which shall commence automatically, without notice to or consent from
the Borrower, on a Designated Reset Date and continue up to, but shall not
include, the subsequent Designated Reset Date and (iii) if, on the first day of
an Interest Period there is less than one (1) month until the Maturity Date,
said Interest Period shall be in effect only until the Maturity Date. If any
Interest Period is scheduled to commence on a day which is not a New York
Business Day, then such Interest Period shall commence on the next succeeding
New York Business Day (and the preceding Interest Period shall continue up to,
but shall not include, the first day of such Interest Period), unless the result
of such extension would be to cause such Interest Period to begin in the next
calendar month, in which event such Interest Period shall commence on the
immediately preceding New York Business Day (and the preceding Interest Period
shall continue up to, but shall not include, the first day of such Interest
Period). As used above, the term “Designated Reset Date” means either (x) the
interest rate reset date specified in the documentation for the Swap Transaction
or (y) such other date as the Lender and the Borrower may otherwise mutually
agree upon from time to time.


The Borrower understands and acknowledges that any Swap Transaction and all
documents evidencing the Swap Transaction (collectively, the “Swap Agreement”)
constitute an independent agreement between the Borrower and the Lender and that
nothing in this Agreement shall be construed as amending or modifying any Swap
Agreement or be interpreted to create an obligation on the part of the Lender to
amend or modify any Swap Transaction. The Borrower acknowledges that the
Borrower is responsible for verifying the terms of any Swap Agreement and
understands the effect of any Swap Transaction having payment dates or a
termination date that are different from the payment dates or Maturity Date
hereunder. The Borrower agrees that economic terms and characteristics of the
Loans hereunder may differ from those of the Swap Transaction.


(d)    Computation. Interest shall be computed on the basis of a 360-day year,
actual days elapsed, except for Loans bearing interest based on the Base Rate
(including Base Rate Loans determined by reference to LIBOR), which shall be
computed on the basis of a 365/366-day year, actual days elapsed. When interest
is determined in relation to the Base Rate, each change in the rate of interest
hereunder shall become effective on the date each Base Rate change is announced
within the Lender. The Lender shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower upon request of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.


22
91279997
 

--------------------------------------------------------------------------------





(e)    Default Interest. While an Event of Default exists, the Borrower shall
pay interest with respect to all Obligations hereunder at the Default Rate. All
interest that has accrued at the Default Rate shall be payable on demand.
(f)    Inability to Determine Interest Rates; Illegality. If the Lender shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that (i) by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR on the first day of
any Interest Period, (ii) in the Lender's good faith estimation, LIBOR does not
adequately and fairly reflect the cost to the Lender of making, funding or
maintaining its Loans as of such date, or (iii) it is unlawful or impossible for
the Lender to make, maintain or fund any Loan as a LIBOR Loan, the Lender shall
give written notice (or telephonic notice, promptly confirmed in writing) to the
Borrower as soon as practicable thereafter. Until the Lender notifies the
Borrower that the circumstances giving rise to such notice no longer exist, all
affected Loans and all subsequent Loans hereunder shall bear interest at the
Base Rate (disregarding the application of clause (b) of the definition thereof
to the extent that either clause (i) or clause (iii) of the preceding sentence
applies) plus the Applicable Rate.
(g)    Unused Commitment Fee. The Borrower shall pay to the Lender a fee equal
to 0.15% (computed on the basis of a 360-day year, actual days elapsed) on the
average daily unused amount of the Commitment, which fee shall be calculated on
a quarterly basis by the Lender and shall be due and payable by the Borrower in
arrears on the last Business Day of each March, June, September and December and
on the Termination Date.
(h)    Letter of Credit Fees. The Borrower shall pay to the Lender for each
Letter of Credit a Letter of Credit fee (the “Letter of Credit Fee”) equal to
the Applicable Rate for LIBOR Loans times the daily amount available to be drawn
under such Letter of Credit. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Termination Date and thereafter on demand and (ii)
computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate. In addition, the Borrower shall pay to the Lender (i) fees upon the
issuance, increase and extension of each Letter of Credit equal to 0.150% of the
face amount thereof (or, in the case of any increase, of the amount of such
increase), and (ii) fees upon the payment or negotiation of each drawing under
any Letter of Credit and fees upon the occurrence of any other activity with
respect to any Letter of Credit (including without limitation, the transfer,
amendment or cancellation of any Letter of Credit) determined in accordance with
the Lender’s standard fees and charges then in effect for such activity.
SECTION 2.3.    COLLECTION OF PAYMENTS. The Borrower will designate a deposit
account with the Lender from which to collect all principal, interest and fees
due under each credit subject hereto and, in absence of such designation the
Lender is hereby authorized to charge any deposit account maintained by the
Borrower with the Lender for the full amount thereof. Should there be
insufficient funds in any designated deposit account to pay all such sums when
due, the full amount of such deficiency shall be immediately due and payable by
the Borrower.
SECTION 2.4.    PAYMENTS GENERALLY.    The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
other amounts payable hereunder) prior to 1:00 p.m., on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Lender, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Lender at
its Payment Office. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in


23
91279997
 

--------------------------------------------------------------------------------





the case of any payment accruing interest, interest thereon shall be made
payable for the period of such extension. All payments under the Loan Documents
shall be made in Dollars and free and clear of, and without reduction by reason
of, any withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any Governmental Authority with
respect to such payments under the Loan Documents (collectively, “Applicable
Taxes”). If the Borrower is obligated to make any deduction or withholding on
account of Applicable Taxes from any amount payable to the Lender under any Loan
Document, the Borrower shall promptly (w) notify the Lender of such fact, (x)
make such deduction or withholding and pay the same to the relevant Governmental
Authority, (y) pay such additional amount directly to the Lender as is necessary
to result in the Lender receiving the amount that the Lender would have received
under the applicable Loan Document absent such deduction or withholding and (z)
after such payment, furnish to the Lender a copy of a receipt evidencing payment
thereof, or other evidence of payment satisfactory to the Lender. The Borrower
shall indemnify the Lender, immediately upon demand therefor, for the full
amount of any Applicable Taxes (including for the full amount of any Applicable
Taxes imposed or asserted on or attributable to amounts payable under this
paragraph) paid by the Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Applicable Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
SECTION 2.5.    COLLATERAL. As security for the Obligations the Borrower will,
and will cause each Subsidiary (other than any Excluded Subsidiary) to, from
time to time take such actions and execute and deliver such documents and
instruments as the Lender shall require to ensure that the Lender shall have
received currently effective Loan Documents pledging and granting security
interests or other Liens acceptable to the Lender on substantially all of the
such Person’s assets now owned or hereafter acquired, including all accounts,
chattel paper, commercial tort claims, deposit accounts, documents, equipment,
general intangibles, instruments, inventory and investment property (each as
defined in Article 9 of the UCC), but excluding all Excluded Assets, in each
case subject to no prior Lien or other encumbrance or restriction on transfer
except as expressly permitted hereunder. All of the foregoing shall be evidenced
by and subject to the terms of such security agreements, financing statements
and other documents as the Lender shall reasonably require, all in form and
substance satisfactory to the Lender. The Borrower shall reimburse the Lender
immediately upon demand for all costs and expenses incurred by the Lender in
connection with any of the foregoing security, including without limitation,
filing and recording fees.
SECTION 2.6.    GUARANTIES. The Obligations shall be guaranteed jointly and
severally by each Subsidiary of the Borrower (other than any Excluded
Subsidiary), as evidenced by and subject to the terms of the Subsidiary Guaranty
Agreement.
SECTION 2.7.    INCREMENTAL LOANS. At any time so long as no Default has
occurred and is continuing, the Borrower may by written notice to the Lender
elect to request the establishment of one or more increases in the Commitment
(any such increase, an “Incremental Commitment”) to make revolving credit loans
under the revolving credit facility established under Section 2.1(a) (any such
increase, an “Incremental Increase”); provided that the total aggregate initial
principal amount for all such Incremental Loan Commitments shall not exceed
$25,000,000. Each such notice shall specify the date (each, an “Increase Date”)
on which the Borrower proposes that any Incremental Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to the Lender (or such later date as may
be approved by the Lender). The Lender may elect or decline, in its sole
discretion, to provide such Incremental Commitment or any portion thereof, and
any failure to affirmatively respond to any request to provide an Incremental
Commitment shall be deemed to be a denial of such request. The terms of each
Incremental Commitment shall be set forth in an amendment to this Agreement in
form and substance satisfactory to the Lender, which will, among other things,
set forth (x) the pricing therefor (it being understood that any Incremental
Increase shall mature on the Maturity Date, shall bear interest and be entitled
to fees, in each case at the rate applicable to the Loans, and shall be subject
to the same terms and conditions as the Loans), and (y) such conditions
precedent for the effectiveness of the applicable Incremental Commitment as the
Lender may require. Each Incremental Commitment (and the Incremental Loans made


24
91279997
 

--------------------------------------------------------------------------------





thereunder) shall constitute Obligations, and shall be secured and guaranteed
with the other Loans and the Senior Note Indebtedness on a pari passu basis.
ARTICLE III - REPRESENTATIONS AND WARRANTIES
The Borrower makes the following representations and warranties to the Lender:
SECTION 3.1.    LEGAL STATUS. The Borrower and each of its Subsidiaries (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate, partnership
or limited liability company, as applicable, power and authority to carry on its
business as now conducted, and (c) except where a failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect, is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required.
SECTION 3.2.    ORGANIZATIONAL POWER; AUTHORIZATION; ENFORCEABILITY. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party and the consummation of the transactions contemplated
thereby are within such Loan Party’s corporate, partnership or limited liability
company, as applicable, powers and have been duly authorized by all necessary
corporate, partnership or limited liability company, as applicable, action, and
if required, shareholder, member, or partner action. This Agreement has been
duly executed and delivered by the Borrower, and constitutes, and each other
Loan Document to which any Loan Party is a party, when executed and delivered by
such Loan Party, will constitute, valid and binding obligations of the Borrower
or such Loan Party (as the case may be), enforceable against it in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity.
SECTION 3.3.    GOVERNMENTAL APPROVALS; NO CONFLICTS. The execution, delivery
and performance by the Borrower of this Agreement and by each Loan Party of the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate any applicable law or regulation or the
Organization Documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority applicable to the Borrower or any of its
Subsidiaries, and (c) will not violate or result in a default under any
indenture, instrument or other material agreement binding on the Borrower or any
of its Subsidiaries (including any Material Contract then in effect) or any of
its assets or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Subsidiaries.
SECTION 3.4.    LITIGATION. No litigation, investigation or proceeding of or
before any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against any member of the Consolidated
Group or any of their respective assets or properties (a) that could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect or result in monetary judgments or Liens against any Loan Party or any
Subsidiary, individually or in the aggregate, in excess of $10,000,000 or (b)
which in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document or the transactions contemplated hereby.
SECTION 3.5.    CORRECTNESS OF FINANCIAL STATEMENT; ABSENCE OF MATERIAL ADVERSE
CHANGE; DISCLOSURE. The financial statements delivered by the Borrower to the
Lender on or before the Closing Date, and all financial and other information
supplied to the Lender after the Closing Date pursuant to Section 5.2, (a) are
complete and correct and present fairly the financial condition of the Borrower,
(b) disclose all liabilities of the Borrower that are required to be reflected
or reserved against under GAAP, whether liquidated or unliquidated, fixed or
contingent, and (c) have been prepared in accordance with GAAP consistently
applied except as noted therein. Since December 31, 2016, there has been no
event or circumstance, or series or events or circumstances, that, individually
or in the aggregate, could


25
91279997
 

--------------------------------------------------------------------------------





reasonably be expected to have a Material Adverse Effect. No report, financial
statement, certificate or document delivered by the Borrower or any Subsidiary
in connection with this Agreement or any other Loan Document nor any statement,
representation, or warranty provided to the Lender in connection with the
negotiation or preparation of the Loan Documents contains any misrepresentation
or untrue statement of material fact or omits to state a material fact
necessary, in light of the circumstances under which it was made, in order to
make any such warranty, representation or statement contained therein not
misleading; provided that, with respect to projections, estimates and other
forward-looking information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed by it to be
reasonable at the time.
SECTION 3.6.    TAXES. The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any Subsidiary is liable have timely filed or
caused to be filed all federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any material assessments made against
it or its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, except where the
same are currently being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of such taxes are adequate, and no
tax liabilities that could be materially in excess of the amount so provided are
anticipated. Without limitation of the foregoing, the Borrower has no knowledge
of any pending assessments or adjustments of income tax payable with respect to
any year, which, if adversely determined, could reasonably be expected to result
in an assessment or unfavorable adjustment against it or any Subsidiary in
excess of $10,000,000.
SECTION 3.7.    INTELLECTUAL PROPERTY MATTERS. The Borrower and each of its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing (collectively, “IP Rights”) which are necessary to conduct its
business, without conflict with the rights of any other Person, and Schedule 3.7
sets forth a complete and accurate list of all such IP Rights owned or used by
the Borrower and each of its Subsidiaries (limited, in the case of trademarks,
to those that are registered with the United States Patent and Trademark Office
or otherwise material to the business of such Person). To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 3.8.    ERISA. In each case except as could not, individually or in the
aggregate, reasonably be expected to result in liabilities of any Loan Party in
excess of $10,000,000, (i) the Borrower and each ERISA Affiliate is in
compliance in all material respects with all applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended or recodified from
time-to-time (“ERISA”); (ii) neither the Borrower nor any ERISA Affiliate has
violated any provision of any Plan maintained or contributed to by the Borrower
or any ERISA Affiliate; (iii) no ERISA Event has occurred and is continuing with
respect to any Plan initiated by the Borrower or any ERISA Affiliate; (iv) the
Borrower and each ERISA Affiliate has met its obligations under the Pension
Funding Rules with respect to each Plan; each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under GAAP; and (v) there is no pending or, to the best knowledge of the
Borrower or any ERISA Affiliate, threatened ERISA Litigation.
SECTION 3.9.    COMPLIANCE WITH LAWS AND AGREEMENTS; MATERIAL BRANDS. The
Borrower and each Subsidiary is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing. Without limitation


26
91279997
 

--------------------------------------------------------------------------------





of the foregoing, the Borrower and each Subsidiary is in compliance in all
material respects with each Material Contract then in effect, there is no known
default by the Borrower or any Subsidiary under any such agreement and each such
agreement is in full force and effect. Each Material Contract on the date hereof
is listed on Schedule 3.9 hereto.
SECTION 3.10.    ENVIRONMENTAL MATTERS. Except as set forth on Schedule 3.10,
the Borrower and each Subsidiary is in compliance in all material respects with
all applicable Environmental Laws. None of the operations of the Borrower or any
Subsidiary is the subject of any federal or state investigation evaluating
whether any remedial action involving a material expenditure is needed to
respond to a Release of Hazardous Material into the environment. Except as set
forth on Schedule 3.10, neither the Borrower nor any Subsidiary (i) has become
subject to any material Environmental Liability, (ii) has received notice of any
claim with respect to any material Environmental Liability or (iii) knows of any
basis for any material Environmental Liability.
SECTION 3.11.    COLLATERAL. (a) All of the Collateral is owned by the grantor
of the security interest therein in favor of the Collateral Agent free of any
material title defects or any Liens or interests of others, except for the Liens
permitted hereunder. The Liens and security interests granted to the Collateral
Agent (for the benefit of the Lender and certain affiliates of the Lender) are,
or in the case of after acquired property, will be valid first priority Liens
and security interests in the Collateral (subject only to Liens permitted
hereunder), which Liens and security interests have been perfected in accordance
with the requirements of all states in which any item of the collateral is
located or any grantor is organized to the extent that the filing of Uniform
Commercial Code financing statements is sufficient to perfect such lien or
security interest. Schedule 3.11 sets forth the address of all real property
that is owned or leased by the Borrower or any of its Subsidiaries or at which
any Collateral (except goods in transit) is located as of the Closing Date, in
each case after giving effect to the transactions occurring on the Closing Date.
For the avoidance of doubt, Customer Owned Inventory shall not be considered an
asset of the Borrower or any of its Subsidiaries for purposes of this Agreement
or any of the other Loan Documents; it being understood and agreed that, for
purposes of this Agreement and the other Loan Documents, Borrower's or any of
its Subsidiaries' interest in any Customer Owned Inventory is limited to a
bailee's interest or the like.
SECTION 3.12.    USE OF PROCEEDS. The proceeds of the initial extension of
credit will be used only for (a) the repayment of the Indebtedness described in
Section 4.1(b) and (b) fees and expenses payable in connection with the
negotiation, execution and delivery of the Loan Documents. In addition to the
uses listed in the preceding sentence, the proceeds of subsequent extensions of
credit will be used only for working capital needs, capital expenditures and for
other general corporate purposes of the Borrower and its Subsidiaries. No part
of the proceeds of any extension of credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any rule or regulation
of the Board of Governors of the Federal Reserve System, including Regulations
T, U or X.
SECTION 3.13.     SUBSIDIARIES. As of the Closing Date, the Borrower has no
Subsidiaries except those set forth on Schedule 3.13.
SECTION 3.14.    INVESTMENT COMPANY ACT, ETC. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or (b)
otherwise subject to any other regulatory scheme limiting its ability to incur
debt under this Agreement or the other Loan Documents.
SECTION 3.15.    LEGAL NAME; JURISDICTION; ETC. Schedule 3.15 sets forth the
following with respect to each Loan Party as of the Closing Date: (a) its exact
legal name, (b) its jurisdiction of formation and form of organization, (c) the
location of its chief executive office, (d) its federal tax Identification
number assigned by the Internal Revenue Service and (e) its identification
number in its jurisdiction of formation (if any).


27
91279997
 

--------------------------------------------------------------------------------





SECTION 3.16.    PERMITS, FRANCHISES. The Borrower and each Subsidiary
possesses, and will hereafter possess, all material permits, consents,
approvals, franchises and licenses required and rights to all trademarks, trade
names, patents, and fictitious names, if any, necessary to enable it to conduct
the business in which it is now engaged in compliance in all material respects
with applicable law, without known conflict with any trademark, trade names,
patents or other proprietary right of any Person.
SECTION 3.17.    ANTI-CORRUPTION LAWS AND SANCTIONS.
(a)    None of any Loan Party, any Subsidiary thereof or, to the knowledge of
the Borrower, any of the respective directors, officers, employees or Affiliates
of any Loan Party or any Subsidiary thereof or any agent or representative of
any Loan Party or any Subsidiary thereof that will act in any capacity in
connection with, or benefit from, the credit facilities provided hereunder (i)
is a Sanctioned Person or currently the subject or target of any Sanctions, (ii)
has its assets located in a Sanctioned Country, (iii) directly or indirectly
derives revenues from investments in, or transactions with, Sanctioned Persons
or (iv) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws. Each of the Loan Parties
and their respective Subsidiaries has implemented and maintains in effect
policies and procedures designed to promote and achieve compliance by the Loan
Parties and their respective Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with the Anti-Corruption Laws. Each
of the Loan Parties and their respective Subsidiaries, and to the knowledge of
the Borrower, each director, officer, employee, agent and Affiliate of the Loan
Parties and their respective Subsidiaries, is in compliance with Anti-Corruption
Laws.
(b)    No part of the proceeds of any Loan or Letter of Credit have been or will
be used, whether directly or indirectly, by any Loan Party, any Subsidiary
thereof or any of the respective directors, officers, employees, affiliates or
agents of the foregoing (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or (iii)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.
ARTICLE IV- CONDITIONS
SECTION 4.1.    CONDITIONS OF THE INITIAL EXTENSIONS OF CREDIT. The obligation
of the Lender to make the initial extension of credit contemplated by this
Agreement is subject to the fulfillment to the Lender’s satisfaction of all of
the following conditions:
(a)    Closing Deliveries. The Lender shall have received the closing deliveries
referenced in the closing checklist attached hereto as Exhibit A, each of which
shall be in form and substance satisfactory to the Lender and duly executed and
acknowledged where appropriate by all parties thereto, and all legal matters
incidental to such extension of credit shall be satisfactory to the Lender’s
counsel.
(b)    Pay-Off. The Lender shall have received evidence satisfactory to it that,
concurrently with the closing, all existing indebtedness of the Borrower or any
Subsidiary (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 6.2) is paid in full, the
related credit facilities thereunder are terminated and any Liens securing the
same are released.
(c)    Financial Condition. Since December 31, 2016, no event or circumstance
has occurred, as determined by the Lender, that could reasonably be expected to
have a Material Adverse Effect and the Lender shall not have learned of any
material adverse fact or information regarding the Borrower or any other Loan
Party, as represented to the date hereof, or of any material decline, as
determined by the Lender,


28
91279997
 

--------------------------------------------------------------------------------





in the market value of any Collateral required hereunder or a substantial or
material portion of the assets of the Borrower or any other Loan Party.
(d)    Fees and Expenses. The Borrower shall have delivered evidence of payment
of all fees and expenses due the Lender and its counsel as of the date hereof.
SECTION 4.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of the
Lender to make each extension of credit requested by the Borrower hereunder
shall be subject to the fulfillment to the Lender’s satisfaction of each of the
following conditions:
(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true in all material respects (or if
already qualified by a materiality or Material Adverse Effect qualifier, in all
respects) on and as of the date of this Agreement and on the date such extension
of credit is made, with the same effect as though such representations and
warranties had been made on and as of each such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or if
already qualified by a materiality or Material Adverse Effect qualifier, in all
respects) as of such earlier date, and on each such date no Default shall exist.
The request for an extension of credit by the Borrower shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in this Section 4.2(a).
(b)    Documentation. The Lender shall have received such other documents,
certificates or information as it may reasonably request, all in form and
substance satisfactory to the Lender, in connection with such extension of
credit.
ARTICLE V - AFFIRMATIVE COVENANTS
The Borrower covenants that so long as the Commitment remains in effect or any
Obligation remains unpaid or unsatisfied, the Borrower shall and shall cause
each Subsidiary to:
SECTION 5.1.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with GAAP consistently applied, and permit any representative of the
Lender, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of the
Borrower and its Subsidiaries.
SECTION 5.2.    FINANCIAL STATEMENTS. Provide to the Lender all of the
following, in form and detail satisfactory to the Lender:
(a)    not later than 120 days after and as of the end of each fiscal year of
the Borrower, its audited consolidated balance sheet and related statements of
operations, equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP, or another independent public accounting firm
acceptable to the Lender (without any qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)    not later than 45 days after and as of the end of each fiscal quarter
(except the last fiscal quarter of each fiscal year), the Borrower’s
consolidated balance sheet and related statements of operations, equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a
Responsible Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of


29
91279997
 

--------------------------------------------------------------------------------





operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c)    contemporaneously with each annual and quarterly financial statement of
the Borrower and its Subsidiaries required hereby (except with respect to the
financial statements delivered under Section 5.2(b) with respect to the last
fiscal quarter of each fiscal year), a certificate of a Responsible Officer of
the Borrower demonstrating compliance with Section 6.1, which certificate shall
be substantially in the form of Exhibit B or such other form as may be
acceptable to the Lender, together with such supporting information as is
required by the Lender;
(d)    on or before January 31 of each fiscal year, a budget for such fiscal
year in form, substance and detail acceptable to the Lender, including, monthly
operating and capital budgets, and projected monthly income statements and cash
flows; and
(e)    promptly, such other information as the Lender may reasonably request
from time to time.
SECTION 5.3.    COMPLIANCE. Preserve and maintain all material licenses,
permits, government approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply in all material respects with (a) the
provisions of all documents pursuant to which the Borrower and each Subsidiary
is organized and/or which govern the Borrower's or any Subsidiary’s continued
existence, (b) all Material Contracts then in effect and (c) the requirements of
all laws, rules, regulations and orders of any Governmental Authority applicable
to the Borrower or any Subsidiary and/or its business, including Environmental
Laws and ERISA.
SECTION 5.4.    INSURANCE. Maintain and keep in force insurance of the types and
in amounts customarily carried in lines of business similar to that of such
Person, including but not limited to fire, extended coverage, public liability,
flood (to the extent required by applicable law), property damage and workers'
compensation, with all such insurance carried with companies and in amounts
satisfactory to the Lender, and deliver to the Lender from time to time at the
Lender's request evidence of all insurance then in effect. Such insurance shall
(i) provide for not less than 30 days’ prior notice to the Lender of
termination, lapse or cancellation of such insurance (except in the case of the
foregoing as a result of non-payment of premium in which case only 10 days’
prior notice shall be required), (ii) have lender’s loss payable (in the case of
property policies insuring Collateral) and additional insured (in the case of
liability policies) endorsements satisfactory to the Lender, and (iii) otherwise
comply with the provisions of the Security Documents.
SECTION 5.5.    FACILITIES; APPRAISAL. (a) Keep all properties useful or
necessary to such Person's business in good repair and condition (ordinary wear
and tear excepted), and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained and (b) permit the Lender to visit and inspect the Loan
Parties’ properties from time to time during normal business hours and reimburse
the Lender for all charges, costs and expenses in connection with field
examinations and appraisals of inventory, equipment or other Collateral deemed
appropriate by the Lender; provided that the Lender shall have no more than one
field exam or appraisal conducted per fiscal year.
SECTION 5.6.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all taxes, assessments and similar obligations, relating to both real or
personal property, including without limitation federal and state income taxes
and state and local property taxes and assessments, except (a) as such Person
may in good faith contest or as to which a bona fide dispute may arise, and (b)
for which such Person has made provision, to the Lender's satisfaction, for
eventual payment thereof in the event such Person is obligated to make such
payment.
SECTION 5.7.    NOTICE TO THE LENDER. Promptly (but, except as otherwise
provided below, in no event more than 15 days after a Responsible Officer
becomes aware of the occurrence of each such


30
91279997
 

--------------------------------------------------------------------------------





event or matter) give written notice to the Lender in reasonable detail of:
(a) the occurrence of any Default; (b) any change in the name, jurisdiction or
the organizational structure of the Borrower or any Subsidiary; (c) the
occurrence and nature of any ERISA Event or Prohibited Transaction, each as
defined in ERISA, or any failure to comply with the Pension Funding Rules with
respect to any Plan, in each case that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (d) any termination or
cancellation of any insurance policy which the Borrower or any Subsidiary is
required to maintain, any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting the Borrower's or any Subsidiary’s property in excess of an aggregate
amount of $5,000,000; (e) the occurrence and nature of any notices, complaints,
orders or other claim received by the Borrower or any Subsidiary relating to the
violation by the Borrower or any Subsidiary of any applicable Environmental
Laws, any Release by the Borrower or any Subsidiary of, or by any Person
handling, transporting or disposing of, Hazardous Materials on its behalf into
the environment except where occurring legally pursuant to a permit or license
or except where such violation or Release could not, individually or the
aggregate, reasonably be expected to have a Material Adverse Effect, or any
material Environmental Liability; (f) any action, suit, proceeding, claim or
dispute pending or, to the knowledge of the Borrower, threatened, or
contemplated at law, in equity, in arbitration or before any Governmental
Authority, arbitrator, court or administrative agency involving a claim in
excess of $10,000,000 against the Borrower, any Subsidiary or any of their
respective assets; (g) any material change in accounting policies or practices
by the Borrower or any Subsidiary; and (h) any development that results in, or
could reasonably be expected to result in, a Material Adverse Effect; provided,
that the time period for providing written notice with respect to any event or
matter described in clause (a) or (h) above shall be 5 Business Days after a
Responsible Officer becomes aware of the occurrence of such event or matter.
SECTION 5.8.    SUBSIDIARIES. If any Subsidiary (other than an Excluded
Subsidiary) is formed or acquired after the Closing Date or if any Subsidiary is
required to become a Guarantor pursuant to the definition of “Immaterial
Subsidiary”, (a) notify the Lender thereof, (b) cause such Subsidiary to become
a party to the Subsidiary Guaranty Agreement and the Security Agreement within
10 days after such Subsidiary is formed, acquired or otherwise required to
become a Guarantor pursuant to the definition of “Immaterial Subsidiary” and
promptly take such actions to create and perfect Liens on such Subsidiary’s
assets (other than Excluded Assets) to secure the Obligations as the Lender
shall request (provided that no actions shall be required in any non-U.S.
jurisdiction in order to perfect the Lender’s security interests in any
intellectual property), (c) cause the Equity Interests of such Subsidiary (to
the extent not constituting Excluded Assets) to be pledged pursuant to the
Pledge Agreement within 10 days after such Subsidiary is formed or acquired, and
(d) cause such Subsidiary to deliver simultaneously therewith documentation with
respect to such Subsidiary similar to the documentation required under Section
4.1(a) with respect to the Borrower and its Subsidiaries as requested by the
Lender (including, if requested, opinions of counsel).
SECTION 5.9.    FURTHER ASSURANCES. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents but excluding (a) the recordation or filing of any mortgages, fixture
filings or similar security documents in any real property records and (b) any
actions in any non-U.S. jurisdiction to perfect the Lender’s security interests
in any intellectual property), which may be required under any applicable law,
or which the Lender may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien. If any material assets are acquired by
the Borrower or any Subsidiary after the Closing Date (other than (x) assets
that have become subject to the Liens granted under the Security Documents upon
acquisition thereof and (y) Excluded Assets), the Borrower will promptly notify
the Lender thereof, and, if requested by the Lender, cause such assets to be
subjected to a Lien securing the Obligations (and Senior Note Indebtedness) and
take, and cause its Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Lender to grant and perfect such Liens. Without
limitation of the foregoing, the Borrower will, and will cause each Subsidiary
to, at the expense of the Borrower, deliver to the Lender and the Collateral
Agent such opinions of counsel and other documents as may be reasonably
requested by the Lender from time to time in connection with the creation and
perfection of Lien hereunder (which shall be, to the extent applicable, similar


31
91279997
 

--------------------------------------------------------------------------------





to the opinions and other documentation required pursuant to Section 4.1(a) on
the Closing Date), provided that no such opinions of counsel shall be required
except if requested by Lender in connection with the joinder of any Subsidiary
that is required to become a Guarantor pursuant to Section 5.8 above.
SECTION 5.10.    COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS. Conduct its
businesses in compliance with all Anti-Corruption Laws and applicable Sanctions
and maintain policies and procedures designed to promote and achieve compliance
with all Anti-Corruption Laws and applicable Sanctions.
SECTION 5.11.    DEPOSIT ACCOUNTS AND COLLECTIONS. Maintain its primary
depositary and operating accounts with the Lender and cause all collections
and/or payments in respect of accounts or other Collateral and all other
proceeds whatsoever of or from any Collateral to be promptly paid into one or
more deposit accounts maintained with the Lender; provided that deposit accounts
may be maintained with one or more other financial institutions so long as the
aggregate amount of all balances therein do not exceed $1,000,000 at any one
time.
ARTICLE VI - NEGATIVE COVENANTS
The Borrower covenants that so long as the Commitment remains in effect or any
Obligation remains unpaid or unsatisfied, the Borrower will not and will cause
each Subsidiary to not:
SECTION 6.1.    FINANCIAL COVENANTS.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
the end of any fiscal quarter to be greater than 3.00 to 1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at the end of any fiscal quarter to be less than 1.25 to
1.00.
SECTION 6.2.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness to the Lender or any Affiliate of the Lender,
(b)    any Indebtedness existing on the date hereof and set forth on Schedule
6.2, together with any Permitted Refinancings thereof,
(c)    the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business,
(d)    Indebtedness incurred to make Capital Expenditures or acquire, construct
or improve a fixed or capital asset so long as the aggregate outstanding
principal amount of such Indebtedness does not at any time exceed $15,000,000,
(e)    obligations (contingent or otherwise) under any Swap Contract entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments
or assets held or reasonably anticipated by such Person and not for purposes of
speculation,
(f)    Indebtedness of a Loan Party owing to another Loan Party or, to the
extent permitted by Section 6.6 below, of a Subsidiary of a Loan Party to a Loan
Party,
(g)    Guarantees by any Loan Party of Indebtedness of another Loan Party that
is otherwise permitted hereunder,


32
91279997
 

--------------------------------------------------------------------------------





(h)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete or similar obligation of any Loan
Party incurred in connection with the consummation of any Permitted Acquisition
or any Disposition permitted hereunder,
(i)    the Senior Note Indebtedness in an aggregate principal amount up to
$75,000,000, together with any increases thereto to the extent such increase
satisfies the requirements for the incurrence of Incremental Equivalent Debt set
forth in the proviso to clause (k) below and, in each case, any Permitted
Refinancings thereof,
(j)    unsecured Indebtedness of the Borrower owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase or redemption by the
Borrower of its Equity Interests that have been issued to such Persons, so long
as (A) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness, and (B) the aggregate amount of
all such Indebtedness outstanding at any one time does not exceed $5,000,000,
(k)    Indebtedness in respect of:
(i)    one or more series of senior or subordinated notes issued by the Borrower
that are either, at the option of the Borrower, (x) unsecured or (y) secured by
Liens on the Collateral ranking junior to or pari passu with the Liens securing
the Obligations and the Senior Note Indebtedness, and
(ii)    senior or subordinated loans made to the Borrower that are either, at
the option of the Borrower, (x) unsecured or (y) secured by Liens on Collateral
ranking junior to or pari passu with the Liens securing the Obligations and the
Senior Note Indebtedness (any such Indebtedness described in clause (i) above or
this clause (ii), “Incremental Equivalent Debt”) and any Permitted Refinancing
of any Incremental Equivalent Debt; provided that
(1)     no Incremental Equivalent Debt may be incurred unless, after giving
effect to the incurrence of such Incremental Equivalent Debt, and after giving
effect to any Permitted Acquisition, other Investment, or any sale, transaction
or other Disposition or any incurrence of Indebtedness or repayment of
Indebtedness consummated concurrently therewith, the Borrower has, on a Pro
Forma Basis, a Consolidated Leverage Ratio not greater than 2.75 to 1.00;
(2)     no Default shall have occurred and be continuing or would exist
immediately after giving effect to the incurrence of such Incremental Equivalent
Debt;
(3)     the Borrower shall be in compliance with Section 6.1 on a Pro Forma
Basis after giving effect to the incurrence of such Incremental Equivalent Debt,
and after giving effect to any Permitted Acquisition, other Investment, or any
sale, transaction or other Disposition or any incurrence of Indebtedness or
repayment of Indebtedness consummated concurrently therewith, as of the end of
the most recently ended fiscal quarter;
(4)     the Weighted Average Life to Maturity of such Incremental Equivalent
Debt shall be no shorter than the Weighted Average Life to Maturity of any
Senior Note Indebtedness then outstanding or any Permitted Refinancings thereof;


33
91279997
 

--------------------------------------------------------------------------------





(5)     all other terms of such Indebtedness not covered in this clause (k)
shall be determined by the Borrower and the investors or lenders of such
Incremental Equivalent Debt and to the extent such Incremental Equivalent Debt
takes the form of loans or senior notes and the terms and documentation for such
loans or senior notes, taken as a whole, are not substantially the same as the
Loans or Senior Note Indebtedness (other than, in each case, pricing,
amortization and maturity) (as determined by the Borrower in good faith), such
terms and conditions shall be reasonably acceptable to the Lender if they are
adverse to the Borrower or more restrictive than the terms and conditions
applicable to the Loans or any Senior Note Indebtedness (except for covenants
and events of default applicable only to periods after the later of the Maturity
Date in effect at the time such Incremental Equivalent Debt is entered into or
the maturity date of any Senior Note Indebtedness that is outstanding at the
time such Incremental Equivalent Debt is entered into);
(6)    no Incremental Equivalent Debt shall be incurred by or subject to any
Guarantee by any Person other than the Borrower and the Guarantors,
respectively, and shall not be secured by any property or assets of any Loan
Party other than Collateral;
provided, further, if such Incremental Equivalent Debt:
(x)    is secured on a pari passu basis with the Loans and the Senior Note
Indebtedness,
(1)    the holders of such Indebtedness or a representative thereof will join in
and become a party to the Intercreditor Agreement, or otherwise enter into an
intercreditor agreement with the Lender and the holders of any outstanding
Senior Note Indebtedness or a representative thereof, in each case in a manner
or pursuant to such documentation as is reasonably acceptable to the Lender and
the requisite holders of such Senior Note Indebtedness and
(2)    such Indebtedness shall not require mandatory prepayments (except
scheduled amortization permitted by clause (4) to the first proviso above) that
are more restrictive than any mandatory prepayments applicable to the Loans and
any Senior Note Indebtedness and may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments (except scheduled amortization permitted by clause (4) to
the first proviso above) applicable to the Loans and any Senior Note
Indebtedness, or
(y)    is secured on a junior basis with the Loans and the Senior Note
Indebtedness, (1) the holders of such indebtedness or a representative thereof
will enter into an intercreditor agreement with the Lender and the holders of
the Senior Note Indebtedness or a representative thereof that is reasonably
acceptable to the Lender and the requisite holders of any Senior Note
Indebtedness and (2) such Indebtedness shall not have any scheduled principal
prepayments or be subject to any mandatory redemption or prepayment provisions
(except for customary change of control provisions and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations and any Senior Note Indebtedness or other secured Incremental
Equivalent Debt prior to application to such Indebtedness) due prior to the date


34
91279997
 

--------------------------------------------------------------------------------





that is ninety-one (91) days after the later of the Maturity Date then in effect
or the latest maturity date of any of the Senior Note Indebtedness then
outstanding,
(z)    is unsecured, such Indebtedness shall not have any scheduled principal
prepayments (except scheduled amortization permitted by clause (4) to the first
proviso above) or be subject to any mandatory redemption or prepayment
provisions (except for customary change of control provisions and customary
asset sale provisions that permit application of the applicable proceeds to the
payment of the Obligations and any Senior Note Indebtedness or other secured
Incremental Equivalent Debt prior to application to such Indebtedness) due prior
to the date that is ninety-one (91) days after the later of the Maturity Date
then in effect or the latest maturity date of any of the Senior Note
Indebtedness then outstanding,
(l)    Permitted IRB Financings, and Permitted Refinancings thereof, and
(m)    other unsecured Indebtedness so long as the aggregate outstanding
principal amount of such Indebtedness does not at any time exceed $10,000,000.
SECTION 6.3.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
Lien upon, all or any portion of the Borrower's or any Subsidiary’s assets now
owned or hereafter acquired, except:
(a)    any Lien in favor of the Collateral Agent pursuant to the Security
Documents,
(b)    any Lien that is existing on the Closing Date and set forth on Schedule
6.3 including any renewals or replacements thereof; provided that (i) such Lien
shall not apply to any other asset of the Borrower or any Subsidiary and (ii)
such Lien shall secure only those obligations which it secures on the date
hereof or any renewals or refinancings thereof which do not increase the
principal amount of such obligations,
(c)    Permitted Encumbrances,
(d)    purchase money Liens upon or in any inventory or any fixed or capital
asset (in each case including any proceeds thereof) to secure the purchase price
thereof or, in the case of any fixed or capital asset, the cost of construction
or improvement of such fixed or capital asset (including Liens securing any
Capital Lease Obligations); provided that (i) such Lien secures Indebtedness
permitted by Section 6.2(d) or, in the case of any Lien on inventory, the
purchase price of such inventory and other inventory purchased from such
supplier, (ii) such Lien attaches to such asset concurrently or within 90 days
after the acquisition, improvement or completion of the construction thereof;
(iii) such Lien does not extend to any other asset; and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such asset,
(e)    to the extent constituting a Lien, any lease of any Permitted Real
Estate,
(f)    Liens on property securing Indebtedness permitted to be incurred under
Section 6.2(i) or 6.2(k) hereof, but only if the priority of such Liens is pari
passu with or junior to the Lender's Liens on such property pursuant to an
intercreditor agreement entered into in accordance with Sections 6.2(k) or, if
applicable, the Intercreditor Agreement,
(g)    Liens securing Permitted IRB Financings, including any Permitted
Refinancings thereof, provided that such Liens encumber only the related IRB
Property, and
(h)    other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $10,000,000.


35
91279997
 

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Agreement, the Borrower shall
not, nor shall it permit any Subsidiary to, mortgage, pledge, grant or permit to
exist a security interest in, or other Lien upon, any of its real property now
owned or hereafter acquired, except, (w) Permitted Encumbrances, (x) any Lien
that is existing on the Closing Date and set forth on Schedule 6.3, (y) to the
extent constituting a Lien, any lease of any Permitted Real Estate, and (z) any
lease of or Lien upon any IRB Property, in each case in connection with any
Permitted IRB Financings or Permitted Refinancings thereof.
SECTION 6.4.    MERGER, CONSOLIDATION, ETC. Merge into or consolidate with any
other Person or enter into any other line of business other than those conducted
as of the date hereof or businesses reasonably related thereto or Dispose of all
or substantially all of its assets or liquidate or dissolve, except that, in
each of the foregoing cases, if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default exists,
(a)    any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the survivor,
(b)    any Subsidiary may merge into any other Subsidiary in a transaction in
which the survivor is a Subsidiary and is a Loan Party, and any Subsidiary that
is not a Loan Party may merge into any other Subsidiary that is not a Loan
Party,
(c)    any Loan Party may transfer assets to any other Loan Party, and any
Subsidiary that is not a Loan Party may transfer assets to any Loan Party and to
any other Subsidiary that is not a Loan Party,
(d)    any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not disadvantageous to the Lender, and
(e)    any Subsidiary may merge into any Person or acquire all or substantially
all of the assets of any other Person in a transaction permitted by Section 6.6
in which the survivor in any such merger or the acquirer of such assets is a
wholly-owned Subsidiary and is a Loan Party.
SECTION 6.5.    TRANSFER OF ASSETS. Dispose of any of its assets, whether now
owned or hereafter acquired, including any Equity Interest owned by it, nor will
the Borrower permit any of its Subsidiaries to issue any additional Equity
Interest in such Subsidiary other than to a Loan Party, except:
(a)    the Disposition for fair market value of obsolete or worn out equipment
or other fixed assets not necessary for operations Disposed of in the ordinary
course of business,
(b)    the sale of inventory and Eligible Investments in the ordinary course of
business,
(c)    Dispositions solely between or among Loan Parties,
(d)    transfers of assets by any Loan Party to any Subsidiary that is not a
Loan Party, provided that (i) no Default or Event of Default exists at the time
of each such transfer or would occur as a result of such transfer, (ii) such
transferred assets do not include any Equity Interests of any Loan Party, and
(iii) the sum of (A) the aggregate amount transferred to all such Subsidiaries
by all Loan Parties in any fiscal year plus (B) any Investments made under
Section 6.6(n) does not exceed $5,000,000 in any fiscal year,
(e)    so long as no Default or Event of Default exists or would occur as a
result thereof, the sale, lease or other disposition of Permitted Real Estate,


36
91279997
 

--------------------------------------------------------------------------------





(f)    to the extent constituting Dispositions, transactions permitted by
Sections 6.3, 6.4, 6.6 and 6.7 and the expenditure or other transfer or use of
cash or cash equivalents in transactions not otherwise prohibited by this
Agreement,
(g)    the lease of equipment and other transactions described in the ICM Lease,
as initially in effect and as it may be subsequently amended with the written
consent of the Lender,
(h)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights and other intellectual property in the ordinary course of business or
consistent with customary industry practices,
(i)    the abandonment of trademarks and other intellectual property which the
Borrower in good faith determines are no longer useful to its or a Subsidiary's
business,
(j)    any involuntary loss, damage or destruction of property, including the
abandonment or other Disposition of stale, spoiled or otherwise nonconforming
inventory,
(k)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition or use of
property, and
(l)    any sale, lease or other Disposition of any IRB Property in connection
with any Permitted IRB Financings, and
(m)    other Dispositions of assets (other than Equity Interests in a Subsidiary
that is a Loan Party) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets Disposed of
in reliance upon this clause (m) shall not exceed $5,000,000 in any fiscal year;
provided, further, that all Dispositions permitted by clauses (a), (b) (e), (h)
and (m) shall be made for fair value.
SECTION 6.6.    LOANS, INVESTMENTS, ACQUISITIONS. Purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger), any Equity Interests, Indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or make any Acquisition, except:
(a)    Investments existing on the date hereof and set forth on Schedule 6.6,
(b)    Eligible Investments,
(c)    Investments by a Loan Party in another Loan Party,
(d)    Guarantees permitted pursuant by Section 6.2, and any Guarantees by a
Loan Party of any obligations otherwise permitted to be incurred by another Loan
Party (and without regard to whether the obligations guaranteed constitute
Indebtedness),
(e)    accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof in connection with accounts of financially troubled Persons
to the extent reasonably necessary in order to prevent or limit loss,


37
91279997
 

--------------------------------------------------------------------------------





(f)    loans and advances to employees who are not holders of Equity Interests
of the Borrower in the ordinary course of business for travel, relocation and
similar expenses so long as the aggregate outstanding principal amount of such
loans and advances does not at any time exceed $1,000,000,
(g)    Swap Contracts otherwise permitted hereunder,
(h)    Permitted Acquisitions occurring after the Closing Date,
(i)    Investments in joint ventures, corporate collaborations and strategic
alliances in the ordinary course of the Borrower’s or a Subsidiary’s business
(including the acquisition of non-controlling Equity Interests in a Person);
provided that (i) such Investments do not interfere in any material respect with
the ordinary conduct of the business of the Borrower or its Subsidiaries or
result in a material diminution in the value of the Collateral as security for
the Obligations other than by virtue of any assets invested pursuant to such
Investment ceasing to be Collateral, and (ii) the aggregate amount of any
Investments made by the Borrower or any Subsidiary in connection with all such
joint ventures collaborations and alliances shall not exceed $50,000,000 in the
aggregate at any time outstanding (it being understood that (x) for purposes of
determining the amount of any Investment outstanding under this clause (i), such
amount shall be deemed to be the amount of such Investment when made purchased
or acquired without adjustment for subsequent increases or decreases in the
value of such Investment less any amount realized in respect of such Investment
upon the sale, collection or return of capital (not to exceed the original
amount invested), and (y) if any subsequent Investment in a Person results in
the Acquisition by the Borrower or a Subsidiary of a Controlling Equity
Interests in such Person in a transaction that constitutes a Permitted
Acquisition under clause (h) above, the amount of any prior Investments in such
acquired Person pursuant to this clause (i) shall be deemed to be no longer
outstanding);
(j)    equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
(k)    promissory notes and other non-cash consideration received in connection
with any sale, transfer or other Disposition permitted hereunder,
(l)    the purchase of Equity Interests of the Borrower for distribution to
directors, officers or employees of the Consolidated Group in connection with
restricted stock units or similar rights issued to such directors, officers or
employees pursuant to employee compensation or similar plans consistent with the
plans in effect on the Closing Date,
(m)    Investments consisting of bonds or the like issued pursuant to or in
connection with Permitted IRB Financings, including any Permitted Refinancings
thereof, and
(n)    any other Investments so long as (i) no Event of Default has occurred and
is continuing or would result therefrom and (ii) the sum of (A) the aggregate
amount of Investments made under this clause (n) plus (B) the aggregate amount
of Dispositions made under Section 6.5(d) does not exceed $5,000,000 in any
fiscal year of the Borrower.
SECTION 6.7.    RESTRICTED PAYMENTS. Make any Restricted Payment or apply or set
apart any of their assets therefor or agree to do any of the foregoing other
than:
(a)    Restricted Payments made by any Subsidiary to the Borrower or any other
Loan Party,


38
91279997
 

--------------------------------------------------------------------------------





(b)    distributions to former employees, officers, or directors of the Borrower
(or any spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of the Borrower held by such Persons, provided,
that the aggregate amount of such redemptions made by the Borrower does not
exceed $2,000,000 in any fiscal year of the Borrower,
(c)    the Borrower may make distributions to former employees, officers, or
directors of the Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to the Borrower on account of repurchases of the Equity Interests of the
Borrower held by such Persons; provided that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of the Borrower, and
(d)    so long as no Default exists or will exist after giving effect thereto on
the date thereof and on a Pro Forma Basis as if such Restricted Payment occurred
on the last day of the most recently ended four-fiscal quarter period of the
Borrower, other Restricted Payments made in cash by the Borrower in respect of
its Equity Interests.
SECTION 6.8.    TRANSACTIONS WITH AFFILIATES. Dispose of any asset to, or
purchase, lease or otherwise acquire any asset from, or otherwise engage in any
other transactions with, any of its Affiliates, except:
(a)    in the ordinary course of business at prices and on terms and conditions
not less favorable to the Borrower or such Subsidiary than could be obtained on
an arm's-length basis from unrelated third parties,
(b)    transactions between or among the Loan Parties not involving any other
Affiliates and transactions permitted under Section 6.5(d), and
(c)    any Restricted Payment permitted by Section 6.7.
SECTION 6.9.    BURDENSOME AGREEMENTS. Enter into or cause, suffer or permit to
exist any agreement with any Person that:
(a)    limits the ability of any Subsidiary to make Restricted Payments to the
Borrower,
(b)    limits the ability of any Subsidiary to Guarantee the Obligations;
provided that the foregoing shall not apply to restrictions or conditions
imposed under any of the Loan Documents or, to the extent no more restrictive
than the Loan Documents, any document or agreement pertaining to any
Indebtedness permitted by Section 6.2(i) or 6.2(k), or
(c)    restricts the ability of the Borrower or any Subsidiary to create, incur
or permit any Lien upon any of its assets, whether now owned or hereafter
acquired; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by applicable law, under the Loan Documents or, with respect
to IRB Property, pursuant to Permitted IRB Financings, or, to the extent no more
restrictive than the Loan Documents, any document or agreement pertaining to any
Indebtedness permitted by Section 6.2(i) or 6.2(k), and (ii) this clause (c)
shall not apply to:
(1)     restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to assets the acquisition of which was financed by such Indebtedness,
(2)     customary restrictions that arise in connection with any Disposition
permitted by Section 6.5 and relate solely to the assets or Person subject to
such Disposition,


39
91279997
 

--------------------------------------------------------------------------------





(3)     customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.6 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business,
(4)     customary provisions restricting subletting, transfer or assignment of
any lease,
(5)     customary provisions in commercial contracts entered into in the
ordinary course of business restricting the assignment or transfer thereof,
(6)     restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
(7)     restrictions regarding licensing or sublicensing by the Borrower or any
Subsidiary of intellectual property in the ordinary course of business, and
(8)     restrictions on cash earnest money deposits in favor of sellers in
connection with Acquisitions not prohibited hereunder.
SECTION 6.10.     AMENDMENT OF CERTAIN AGREEMENTS. Amend or modify, or waive any
of its rights under any of its Organization Documents or any Material Contract,
in any case in a manner that is material and adverse to the Lender; provided,
that nothing in this Agreement shall require any member of the Consolidated
Group to maintain or to renew, or shall prohibit any member of the Consolidated
Group from terminating, any Material Contract, so long as the failure to
maintain or renew or the termination of such Material Contract (and, if
applicable, after giving effect to any new contract entered or to be entered
into in full or partial replacement of such Material Contract) could not
reasonably be expected to have a Material Adverse Effect.
SECTION 6.11.    USE OF FUNDS.
(a)    Use any of the proceeds of any Loan or any Letter of Credit except for
the purposes stated in Section 3.12.
(b)    Use any of the proceeds of any Loan or any Letter of Credit, whether
directly or indirectly, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
SECTION 6.12.    ACCOUNTING CHANGES. Make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change its
fiscal year, except to change the fiscal year of a Subsidiary to conform its
fiscal year to that of the Borrower.
SECTION 6.13.    SALE-LEASEBACKS. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred in each case excluding any sale-leaseback of Permitted Real Estate
or property subject to a Disposition pursuant to Sections 6.5(l) or (m).
SECTION 6.14.    RESTRICTIONS PERTAINING TO CERTAIN DEBT. (a) Amend or modify
any loan agreement, note purchase agreement or other material document governing
any Indebtedness incurred


40
91279997
 

--------------------------------------------------------------------------------





pursuant to Section 6.2(k) that is subordinated in right of payment to the
Obligations or is secured on a junior lien basis to the Liens securing the
Obligations (collectively, “Junior Financing”) in any manner that is adverse to
the Lender, or (b) prepay, redeem, purchase, defease or otherwise satisfy any
Junior Financing prior to the scheduled maturity thereof in any manner except
(i) the refinancing thereof with any Indebtedness that constitutes a Permitted
Refinancing or is permitted pursuant to Section 6.2(k), and (ii) regularly
scheduled payments of interest and other amounts (other than principal) to the
extent permitted by the applicable intercreditor or subordination agreement
entered into in connection with such Junior Financing.


ARTICLE VII- EVENTS OF DEFAULT; REMEDIES
SECTION 7.1.    EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default”:
(a)    Any member of the Consolidated Group or Guarantor shall fail to pay (i)
any principal when due, or (ii) any other amounts payable under any of the Loan
Documents within three Business Days after the due date thereof.
(b)    (i) The Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.2, 5.3(a) (with respect to the Borrower’s
existence), 5.7, 5.8, 5.10 or Article VI (other than Section 6.9(b) and 6.9(c))
or (ii) any event shall occur that constitutes an “Event of Default” (as defined
in any Security Document) or (iii) any Guarantor shall fail to observe or
perform any covenant or agreement contained in any Guaranty Agreement to which
it is a party beyond any applicable grace, cure or notice period.
(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in clauses (a) and (b) above), and with respect to
any such default which by its nature can be cured, such default shall continue
for a period of 30 days from the earlier to occur of the date (i) on which any
Responsible Officer obtains knowledge of such default or (ii) that the Lender
provides the Borrower written notice of such default.
(d)    Any financial statement or certificate furnished to the Lender in
connection with, or any representation or warranty made by or on behalf of any
member of the Consolidated Group or Guarantor under this Agreement or any other
Loan Document shall prove to be incorrect, false or misleading in any material
respect when furnished or made.
(e)    Any member of the Consolidated Group or Guarantor (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of or
premium or interest on (i) the Senior Note Indebtedness, (ii) any Indebtedness
(whether individually or in the aggregate but excluding extensions of credit
hereunder) or (iii) obligations in respect of one or more Swap Contracts, in
each case of clauses (i) and (ii), in an aggregate principal amount exceeding
$10,000,000 (whether singly or in the aggregate, “Material Indebtedness”) that
is outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Material Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Material Indebtedness; or any such
Material Indebtedness shall be declared to be due and payable; or required to be
prepaid or redeemed (other than by a regularly scheduled required payment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof.


41
91279997
 

--------------------------------------------------------------------------------





(f)    Any judgment or order for the payment of money in excess of $10,000,000
in the aggregate (net of independent third-party insurance as to which the
insurance carrier does not dispute the coverage of such payment) shall be
rendered against any member of the Consolidated Group or Guarantor, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order (if not otherwise
satisfied or discharged before the end of such period), by reason of a pending
appeal or otherwise, shall not be in effect.
(g)    Any member of the Consolidated Group or Guarantor shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in the preceding clause (i), (iii) apply for or
consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for such Person or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) take any action for the purpose of effecting any of the
foregoing, or (vii) admit in writing its inability to pay its debts as they
become due.
(h)    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any member of the Consolidated Group or Guarantor or any such
Person’s debts, or any substantial part of any such Person’s assets, under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (ii) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for any member of the Consolidated Group or
Guarantor or for a substantial part of any such Person’s assets, and in any such
case, such proceeding or petition shall remain undismissed for a period of 60
days or an order or decree approving or ordering any of the foregoing shall be
entered.
(i)    Any Change of Control shall occur or exist.
(j)    Any provision of any Loan Document shall for any reason cease to be valid
and binding on, or enforceable against, or any member of the Consolidated Group
or any Guarantor that is party thereto or any such Person shall so state in
writing or seek to terminate its obligations thereunder.
(k)    Any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any member of the Consolidated Group or Guarantor
not to be, a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the
Disposition of the applicable Collateral in a transaction permitted under the
Loan Documents.
(l)    (i) An ERISA Event occurs with respect to a Plan which has resulted or
could reasonably be expected to result in liability of any member of the
Consolidated Group or any Guarantor under Title IV of ERISA in an aggregate
amount in excess of $10,000,000, or (ii) any member of the Consolidated Group or
any Guarantor fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Plan in an aggregate amount in excess of
$10,000,000.
SECTION 7.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
Obligations of the Borrower under each Loan Document, any term thereof to the
contrary notwithstanding, shall at the Lender’s option and without notice become
immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest, notice of dishonor or other notice
of any kind, all of which are expressly waived by the Borrower; (b) the
obligation, if any, of the Lender to extend any further credit under any of the
Loan Documents shall immediately terminate; and (c) the Lender shall have all
rights,


42
91279997
 

--------------------------------------------------------------------------------





powers and remedies available under each Loan Document, or accorded by law,
including without limitation the right to resort to any Collateral and to
exercise any or all of the rights of a beneficiary or secured party pursuant to
applicable law; provided that upon the occurrence of any Event of Default
described in clause (g) or (h) of Section 7.1, the Commitment shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees and other Obligations under
the Loan Documents shall automatically become due and payable, without
presentment, demand, notice of nonperformance, notice of protest, protest,
notice of dishonor or other notice of any kind, all of which are waived. All
rights, powers and remedies of the Lender may be exercised by the Lender at any
time while an Event of Default exists, are cumulative and not exclusive, and
shall be in addition to any other rights, powers or remedies provided by law or
equity. Notwithstanding any other provision of any Loan Document to the
contrary, while any Event of Default exists, any amounts received on account of
the Obligations shall be applied by the Lender in such order as it elects in its
sole discretion, but subject to any provisions of any Security Document that
expressly establishes the priority of the application of the proceeds from any
disposition of Collateral.
ARTICLE VIII - MISCELLANEOUS
SECTION 8.1.    NO WAIVER. No delay, failure or discontinuance of the Lender in
exercising any right, power or remedy under any Loan Document shall affect or
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any such right, power or remedy preclude, waive or otherwise
affect any other or further exercise thereof or the exercise of any other right,
power or remedy. Any waiver, permit, consent or approval of any kind by the
Lender of any breach of or default under any Loan Document must be in writing
and shall be effective only to the extent set forth in such writing. Without
limiting the generality of the foregoing, no credit extension shall be construed
as a waiver of any Default, regardless of whether the Lender may have had notice
or knowledge of such Default at the time.
SECTION 8.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
THE BORROWER:    MGP Ingredients, Inc.
100 Commercial Street
PO Box 130
Atchison, Kansas 66002
Attn: Tom Pigott
Phone: (913) 360-5435
Facsimile: (913) 360-5635
Electronic Mail: ############@mgpingredients.com


With a copy (which shall not constitute notice) to:


Stinson Leonard Street, LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106
Attn: Mark Ovington
Facsimile: (816) 412-8148
Electronic Mail: ############@stinson.com


43
91279997
 

--------------------------------------------------------------------------------







THE LENDER:        WELLS FARGO BANK, NATIONAL ASSOCIATION
1100 Abernathy Road, Suite 1130
MAC G0189-112
Sandy Springs, Georgia 30328
Attn: Ken Washington
Phone: (470) 307-4453
Facsimile: (470) 307-4482
Electronic Mail: ############@wellsfargo.com


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or 3 days after deposit in the
U.S. mail, first class and postage prepaid; and (c) if sent by facsimile or
email, upon acknowledgement of receipt by the recipient thereof. Notwithstanding
the foregoing, notices, requests and demands related to borrowing requests, Loan
repayments or other matters relating to the ordinary course administration of
the Loans need not be delivered to any legal counsel noted above.


SECTION 8.3.    COSTS, EXPENSES AND ATTORNEYS' FEES; INDEMNITY.
(a)    The Borrower shall pay to the Lender the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys' fees,
expended or incurred by the Lender in connection with (i) the negotiation and
preparation of the Loan Documents, the Lender's continued administration
thereof, and the preparation of any amendments and waivers thereto, (ii) the
enforcement of the Lender's rights and/or the collection of any amounts which
become due to the Lender under any Loan Document, and (iii) the prosecution or
defense of any action in any way related to any Loan Document, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by the Lender or any other Person) relating to the Borrower or any other Person.
(b)    The Borrower shall indemnify the Lender and each Related Party of the
Lender (each, an “Indemnitee”) against, and hold each of them harmless from, any
and all costs, losses, liabilities, claims, damages and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
which may be incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of any Loan
Document, the performance by the parties thereto of their respective obligations
thereunder or the consummation of any of the transactions contemplated thereby,
(ii) any extensions of credit hereunder or any actual or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned by any member of the Consolidated Group
or any Guarantor or any Environmental Liability related in any way to any member
of the Consolidated Group or any Guarantor or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
in each case whether based on contract, tort, or any other theory, whether
brought by a third party or by any member of the Consolidated Group, any
Guarantor or any Affiliate thereof, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee as
evidenced by a final and non-appealable judgment in favor of the Borrower.
(c)    The Borrower shall pay, and hold the Lender harmless from and against,
any and all present and future stamp, documentary and other similar taxes with
respect to any Loan Document, any payments due thereunder or any Collateral, and
save the Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.


44
91279997
 

--------------------------------------------------------------------------------





(d)    To the extent permitted by applicable law, the Borrower shall not assert
and waives any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, any Loan
Document, the transactions contemplated hereby, any extension of credit
hereunder or the use of proceeds thereof.
(e)    All amounts due under this Section 8.3 shall be payable promptly (and in
any event within 10 Business Days) after written demand therefor. The provisions
of this Section 8.3 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the extensions of credit hereunder, the expiration or termination of the
Commitment or the termination of this Agreement or any provision hereof.
SECTION 8.4.    CHANGE IN LAW. If the Lender determines that any law, request,
rule, guideline or directive of any Governmental Authority (whether or not
having the force of law) (including the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III), or
compliance therewith by the Lender (or any corporation controlling the Lender),
has the effect of increasing the Lender’s cost of making, issuing, funding or
maintaining any extension of credit hereunder or committing to do any of the
foregoing, or increasing the amount of capital or liquidity required or expected
to be maintained by the Lender (or such corporation) or reducing the rate of
return on capital (taking into consideration the Lender’s (or such
corporation’s) policies with respect to capital adequacy, liquidity and the
Lender’s desired return on capital) as a consequence of its obligations under
any Loan Document, then, in each case, the Borrower agrees, upon demand by the
Lender (which demand shall be accompanied by a written statement setting forth
the basis for such demand and a statement as to the method of the calculation of
the amount thereof in reasonable detail), to pay to the Lender additional
amounts sufficient to compensate the Lender for such increased costs, increased
capital or liquidity requirements or reduced rate of return, as the case may be;
provided that in no event shall the Borrower be obligated to pay any amounts
pursuant to this Section 8.4 incurred or suffered more than six months before
the Lender provides the Borrower written notice of such amounts, as contemplated
above, except if the change of law or similar event giving rise to any such
amount is retroactive, in which event such six month period with respect to such
amount shall include the period of retroactive effect.
SECTION 8.5.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties; provided that
the Borrower may not assign or transfer its interest hereunder without the
Lender's prior written consent. The Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, the Lender's rights and benefits under each of the Loan Documents.
In connection therewith, the Lender may disclose all documents and information
which the Lender now has or may hereafter acquire relating to any credit subject
hereto, the Borrower or its business, any Guarantor or its business or any
Collateral.
SECTION 8.6.    ENTIRE AGREEMENT; AMENDMENT. The Loan Documents constitute the
entire agreement between the Borrower and the Lender with respect to the credit
facility provided hereunder and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.
SECTION 8.7.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person (other than an
Indemnitee) shall be a third party beneficiary of, or have any direct or
indirect cause of action or claim in connection with, any Loan Documents to
which it is not a party.
SECTION 8.8.    TIME. Time is of the essence of each provision of each Loan
Document.


45
91279997
 

--------------------------------------------------------------------------------





SECTION 8.9.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
SECTION 8.10.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart executed by the party
against whom enforcement is sought. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or electronic transmission
(including .pdf file) shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 8.11.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York (excluding any
conflicts of law rules which would otherwise cause this Agreement to be governed
by the laws of any other jurisdiction).
SECTION 8.12.    SET OFF. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, the Lender
shall have the right, at any time or from time to time when an Event of Default
exists, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by the Lender to or for the credit or the account of the Borrower against any
and all Obligations, irrespective of whether the Lender shall have made demand
hereunder and although such Obligations may be unmatured. The Lender agrees
promptly to notify the Borrower after any such set-off and any application made
by the Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.
SECTION 8.13.    USURY. In no event shall the amount of interest due or payable
under this Agreement or any other Loan Document exceed the maximum rate of
interest allowed by applicable law and if any such payment is inadvertently paid
by the Borrower or inadvertently received by the Lender, then such excess sum
shall be credited as a payment of principal, unless the Borrower shall notify
the Lender in writing that the Borrower elects to have such excess sum returned
to it forthwith. It is the express intent of the parties hereto that the
Borrower not pay and the Lender not receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under applicable law. EACH PARTY HERETO AGREES AND STIPULATES THAT THE
ONLY CHARGE IMPOSED UPON THE BORROWER FOR THE USE OF MONEY IN CONNECTION WITH
THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT IS AND SHALL BE THE INTEREST
DESCRIBED HEREIN AND THEREIN, AND FURTHER AGREES AND STIPULATES THAT ALL OTHER
CHARGES IMPOSED BY THE LENDER ON THE BORROWER IN CONNECTION WITH THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENT, INCLUDING WITHOUT LIMITATION, ALL DEFAULT CHARGES,
LATE CHARGES, PREPAYMENT FEES AND ATTORNEYS' FEES, ARE CHARGES MADE TO
COMPENSATE THE LENDER FOR UNDERWRITING OR ADMINISTRATIVE SERVICES AND COSTS OR
LOSSES PERFORMED OR INCURRED, AND TO BE PERFORMED OR INCURRED, BY THE LENDER IN
CONNECTION WITH THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS AND SHALL UNDER
NO CIRCUMSTANCES BE DEEMED TO BE CHARGES FOR THE USE OF MONEY. ALL CHARGES OTHER
THAN CHARGES FOR THE USE OF MONEY SHALL BE FULLY EARNED AND NONREFUNDABLE WHEN
DUE.
SECTION 8.14.    SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS
AND WAIVER OF JURY TRIAL.
(a)    Submission to Jurisdiction. EACH OF THE PARTIES HERETO, FOR ITSELF AND
ITS PROPERTY, CONSENTS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
OF THE


46
91279997
 

--------------------------------------------------------------------------------





SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND TO
THE COURTS OF ITS CORPORATE DOMICILE IN RESPECT OF ACTIONS BROUGHT AGAINST IT AS
A DEFENDANT, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURTS.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b)    Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND TO THE JURISDICTION OF ANY OTHER COURTS TO WHICH IT MAY BE
ENTITLED BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE.
(c)    Service of Process. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH PARTY AT ITS ADDRESS PROVIDED FOR NOTICES IN ACCORDANCE WITH SECTION 8.2
HEREOF. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. NOTICES HEREUNDER
SHALL BE CONCLUSIVELY PRESUMED RECEIVED AS EVIDENCED BY A DELIVERY RECEIPT
FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY REPUTABLE COMMERCIAL
DELIVERY SERVICE.
(d)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.15.    USA PATRIOT ACT NOTICE. The Lender notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.
SECTION 8.16.    NO ADVISORY OR FIDUCIARY RESPONSIBILITY. The Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lender and its Affiliates, on the other hand, (ii) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) the
Lender and its Affiliates each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not


47
91279997
 

--------------------------------------------------------------------------------





been, is not, and will not be acting as an advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, or any other Person and (ii) neither the
Lender nor any of its Affiliates has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Lender and its Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Lender nor any of its Affiliates has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower waives and releases any claims
that it may have against the Lender and its Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
SECTION 8.17.    SURVIVAL. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
extensions of credit hereunder, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any extension of
credit hereunder or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as any Commitment has not expired or
terminated. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the extensions of credit hereunder.
SECTION 8.18.    CONFIDENTIALITY. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties (including accountants, legal counsel and other advisors) in
connection with the credit facility provided hereby, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to the Borrower or any of its Subsidiaries (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over the Lender or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Lender’s regulatory compliance policy
if the Lender deems such disclosure to be necessary for the mitigation of claims
by those authorities against the Lender or any of its Related Parties (in which
case, the Lender shall use commercially reasonable efforts to, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority or routine compliance related disclosures, promptly notify the
Borrower, in advance, to the extent practicable and otherwise permitted by
applicable law), (c) as required by applicable laws or regulations or in any
legal, judicial, administrative proceeding or other compulsory process, (d) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Related Credit Arrangement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Related
Credit Arrangement, or the enforcement of rights hereunder or thereunder, (e)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (f) on a confidential basis to any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facility provided hereby,
(g) with the consent of the Borrower, (h) in the case of deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Lender in connection with the administration of the Loan
Documents, to such service providers, (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Lender or any of its Affiliates from a third party
that is not, to the Lender’s knowledge, subject to confidentiality obligations
to


48
91279997
 

--------------------------------------------------------------------------------





the Borrower, (j) to the extent that such information is independently developed
by such Person, or (k) for purposes of establishing a “due diligence” defense.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Lender on a non-confidential basis prior to
disclosure by any Loan Party or any Subsidiary thereof; provided that, in the
case of information received from a Loan Party or any Subsidiary thereof after
the date hereof, such information (other than information delivered pursuant to
Section 5.2(c) or (d)) is identified at the time of its delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as it would accord to its own
confidential information.
[Signature pages follow]




49
91279997
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal as of the day and year first written above.


BORROWER:


MGP INGREDIENTS, INC.    


By: /s/ Thomas K. Pigott    
Name: Thomas K. Pigott    
Title: CFO




CREDIT AGREEMENT
Signature Page
91279997
 

--------------------------------------------------------------------------------





LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION     




By: /s/ Ken Washington     
Name: Ken Washington
Title: Senior Vice President


    






CREDIT AGREEMENT
Signature Page
91279997
 

--------------------------------------------------------------------------------






Schedule 3.7
Intellectual Property


United States Patents:
Debtor
Patent Number
Patent Application Number
Date Patent Issued
Date Patent Applied
MGPI Processing, Inc.
6517625
9754469
02/11/2003
01/03/2001
MGPI Processing, Inc.
6552171
9841552
04/22/2003
04/23/2001
MGPI Processing, Inc.
6605367
10324340
08/12/2003
12/18/2002
MGPI Processing, Inc.
6649177
9841544
11/18/2003
04/23/2001
MGPI Processing, Inc.
6716599
10057214
04/06/2004
04/24/2002
MGPI Processing, Inc.
6800736
10431549
10/05/2004
05/07/2003
MGPI Processing, Inc.
6809197
10459191
06/11/2003
10/26/2004
MGPI Processing, Inc.
7534459
10284552
05/19/2009
10/30/2002
MGPI Processing, Inc.
7166305
10459167
01/23/2007
06/11/2003
MGPI Processing, Inc.
7989592
11777176
08/02/2011
07/12/2007
MGPI Processing, Inc.
8309152
11059166
11/13/2012
02/16/2005
MGPI Processing, Inc.
8741370
11115441
06/03/2014
04/27/2005
MGPI Processing, Inc.
8753705
11146623
06/17/2014
06/07/2005
MGPI Processing, Inc.
8758845
13673641
06/24/2014
11/09/2012
MGPI Processing, Inc.
8802754
11339367
08/12/2014
01/25/2006
MGPI Processing, Inc.
9125431
12580755
09/08/2015
10/16/2009
MGPI Processing, Inc.
9238618
14516414
01/19/2016
10/16/2014
MGPI Processing, Inc.
 
14/256,243
 
04/18/2014
MGPI Processing, Inc.
 
11/689620
 
03/22/2007










--------------------------------------------------------------------------------





International Patents:
Debtor
Registration Number
Application Number
Country/State
MGPI Processing, Inc.
1758461
 
GB
MGPI Processing, Inc.
1758461
 
LU
MGPI Processing, Inc.
1758461
 
MC
MGPI Processing, Inc.
1758461
 
CH
MGPI Processing, Inc.
1758461
 
IE
MGPI Processing, Inc.
1758461
 
FR
MGPI Processing, Inc.
1758461
 
DE
MGPI Processing, Inc.
2532285
 
CA
MGPI Processing, Inc.
1648237
 
SI
MGPI Processing, Inc.
1648237
 
DE
MGPI Processing, Inc.
1648237
 
FR
MGPI Processing, Inc.
1648237
 
IE
MGPI Processing, Inc.
1648237
 
SE
MGPI Processing, Inc.
1648237
 
CH
MGPI Processing, Inc.
1648237
 
LU
MGPI Processing, Inc.
1648237
 
MC
MGPI Processing, Inc.
1648237
 
NL
MGPI Processing, Inc.
1648237
 
DK
MGPI Processing, Inc.
1648237
 
GB
MGPI Processing, Inc.
2004253169
 
Australia










--------------------------------------------------------------------------------







 
 
 
 
MGPI Processing, Inc.
2005267599
 
Australia
MGPI Processing, Inc.
1643841
 
DE
MGPI Processing, Inc.
1643841
 
FR
MGPI Processing, Inc.
1643841
 
GB
MGPI Processing, Inc.
3866289
 
JP
MGPI Processing, Inc.
4229236
 
JP
MGPI Processing, Inc.
4839213
 
JP
MGPI Processing, Inc.
5238495
 
JP
MGPI Processing, Inc.
1888650
 
Europe
MGPI Processing, Inc.
602006033350.1
 
DE
MGPI Processing, Inc.
1888650
 
GB
MGPI Processing, Inc.
2006254932
 
Australia
MGPI Processing, Inc.
 
2011124186
JP
MGPI Processing, Inc.
 
2011164823
Japan
MGPI Processing, Inc.
 
2007275271
Australia
MGPI Processing, Inc.
 
2661310
Canada
MGPI Processing, Inc.
 
7813110.9
Europe
MGPI Processing, Inc.
 
2009-521909
Japan
MGPI Processing, Inc.
 
2 611431
Canada
MGPI Processing, Inc.
 
2007 556375
Japan
MGPI Processing, Inc.
 
6720893.4
Europe
MGPI Processing, Inc.
 
2598089
Canada
MGPI Processing, Inc.
 
2006214040
Australia
MGPI Processing, Inc.
 
2570902
Canada
MGPI Processing, Inc.
 
2005 267599
Australia
MGPI Processing, Inc.
 
2006 520157
Japan










--------------------------------------------------------------------------------





Patent Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER, IF ANY
DESCRIPTION
MGPI Processing, Inc.
Kansas State University Research Foundation
Australia and International
5,855,946 and 6,299,907
Plant Based Starches



TRADEMARKS AND TRADEMARK APPLICATIONS


Mark
Country
Status
Application Number
Registration Number
Application Date
Registration Date
MGP
USA
Registered
86/953,445
5,207,519
 
3/25/2016
VISCOMAX
USA
Registered
86/088,833
4,739,919
 
5/19/2015
TILL AMERICAN WHEAT VODKA
USA
Registered
86/822,946
5,196,525
 
11/17/2015
TILL KANSAS ESTATE WHEAT VODKA
USA
Request for extension granted
86/603,185
 
4/20/2015
 
TILL WHEAT GIN
USA
Request for extension granted
86/603,172
 
4/20/2015
 
TILL
USA
Request for extension granted
86/822,944
 
11/17/2015
 
TILL
USA
Request for extension granted
86/749,823
 
9/8/2015
 
TILL DISTILLING COMPANY
USA
Request for extension granted
86/749,821
 
9/8/2015
 








--------------------------------------------------------------------------------





MGP
USA
Suspended to await entry of Madd Gear cancellation order
86/953,449
 
3/25/2016
 
MGP SPIRITS
USA
Application under examination
86/953,447
 
3/25/2016
 
TILL
USA
Registered
86/980,271
5,075,227
11/17/2015
11/1/2016
TILL
USA
Registered
86/980,233
5,075,224
9/8/2015
11/1/2016
TILL VODKA
USA
Registered
86/603,719
5,028,029
4/20/2015
8/23/2016
TILL WHEAT VODKA
USA
Registered
86/603,204
5,028,028
4/20/2015
8/23/2016
TILL KANSAS WHEAT VODKA
USA
Registered
86/603,198
5,028,027
4/20/2015
8/23/2016
TILL AMERICAN WHEAT VODKA
USA
Registered
86/603,719
5,028,026
4/20/2015
8/23/2016
TRUTEX
USA
Registered
85/688,614
4,556,537
7/27/2012
6/24/2014
OPTEIN
USA
Registered
85/885,492
4,472,546
3/25/2013
1/21/2014
FIBERRITE
USA
Registered
78/777,970
3,259,490
12/21/2005
07/03/2007
FIBERSYM
USA
Registered
78/448,572
3,086,500
7/9/2004
4/25/2006
FIBERSYM
USA
Registered
78/426,375
3,143,069
5/27/2004
09/12/2006
MGP INGREDIENTS, INC.
USA
Registered
78/448,141
3,020,190
7/9/2004
11/29/2005
ARISE
USA
Registered
78/086,949
2,681,958
10/4/2001
1/28/2003
WHEATEX
USA
Registered
77/169,737
3,450,542
5/1/2007
6/17/2008
MGP INGREDIENTS
USA
Registered
76/416,336
3,032,619
6/3/2002
12/20/2005
FOAM PRO
USA
Registered
75/080,773
2,083,385
3/29/1996
7/29/1997
WHEATEX
USA
Registered
74/567,025
2,076,023
8/29/1994
7/1/1997
REMUS REPEAL RESERVE
USA
Application under examination
87/382,464
 
3/23/2017
 








--------------------------------------------------------------------------------





GR
USA
Application published for opposition
87/382,468
 
3/23/2017
 
KING OF THE BOOTLEGGERS
USA
Application published for opposition
87/362,742
 
3/8/2017
 
GR
USA
Application awaiting review
87/497,404
 
6/20/2017
 
ROSSVILLE UNION
USA
Application awaiting review
87/497,402
 
6/20/2017
 
LAWRENCEBURG DISTILLERS INDIANA
USA
Abandoned
87/238,793
 
11/16/2016
 
ROSSVILLE
USA
Application under examination
86/953,450
 
3/25/2016
 
ROSSVILLE RYE
USA
Application under examination
86/953,448
 
3/25/2016
 
TANNER’S CREEK
USA
Application under examination
86/953,446
 
3/25/2016
 
B UR BN
USA
Application under examination
86/953,443
 
3/25/2016
 
LDI
USA
Application under examination
86/651,279
 
6/4/2015
 
MERIWETHER GIN
USA
Application under examination
86/603,161
 
4/20/2015
 
MERIWETHER LEWIS GIN
USA
Application under examination
86/603,150
 
4/20/2015
 








--------------------------------------------------------------------------------





ROSSVILLE DISTILLERY
USA
Application under examination
86/794,384
 
10/21/2015
 
IMOGENE REMUS
USA
Application under examination
86/149,340
 
12/20/2013


 
GEORGE REMUS
USA
Registered
86/149,348
4,634,131
12/20/2013
11/4/2014
LIMITED EDITION METZE’S SELECT INDIANA STRAIGHT BOURBON WHISKEY
USA
Registered
86/642,679
5,074,263
5/27/2015
11/1/2016
METZE’S SELECT
USA
Registered
86/642,657
5,074,262
5/27/2015
11/1/2016
CLOUD’S BATCH ‘41
USA
Registered
85/777,791
5,008,349
11/13/2012
7/26/2016







TRADEMARKS LICENSES


None.




COPYRIGHTS


None.




COPYRIGHT LICENSES


None.
 







--------------------------------------------------------------------------------






Schedule 3.9
Material Contracts


1.
Note Purchase and Private Shelf Agreement, dated August 23, 2017, among the
Borrower, PGIM, Inc. and the Series A Purchasers referred to therein.



2.
Grain Supply Agreement, dated December 22, 2014, between MGPI Processing, Inc.
and Bunge Milling, Inc.



3.
Grain Supply Agreement, dated January 1, 2015, between MGPI of Indiana, LLC and
Consolidated Grain and Barge.

4.
Supply Agreement, dated July 10, 2015 between Ardent Mills, LLC and MGPI
Processing, Inc.



5.
Distillate Supply Agreement, dated July 1, 2013, between Diageo Americas Supply,
Inc. and MGPI of Indiana, LLC.







91279997



--------------------------------------------------------------------------------






Schedule 3.10
Environmental Matters




1.
On December 21, 2016, the U.S. Environmental Protection Agency (“EPA”) issued a
Notice of Violation to the Company alleging the Company commenced construction
of new aging warehouses for whiskey at its facility in Lawrenceburg, Indiana,
without first applying for or obtaining a Clean Air Act permit and without
adequately demonstrating to the EPA that emissions control equipment did not
need to be installed to meet applicable air quality standards. The Company notes
that neither EPA nor the State of Indiana have required emission control
equipment for aging whiskey warehouses and, to our knowledge, no other whiskey
distillers in the U.S. have been required to install emissions control equipment
in their aging whiskey warehouses. No demand for a penalty has been made in
connection with the Notice of Violation, but the Company believes it is probable
that a penalty will be assessed. Although it is not possible to reasonably
estimate a loss or range of loss at the date of this filing, the Company
currently does not expect that the amount of any such penalty or related
remedies would have a material adverse effect on the Company’s business,
financial condition or results of operations.

2.
A chemical release occurred at the Company's Atchison facility on October 21,
2016, which resulted in emissions venting into the air. The Company reported the
event to the EPA, the Occupational, Safety, and Health Administration ("OSHA"),
and to Kansas and local authorities on that date, and is cooperating fully to
investigate and ensure that all appropriate response actions are taken. The
Company has also engaged outside experts to assist the investigation and
response. The Company believes it is probable that a fine or penalty may be
imposed by regulatory authorities, but it is currently unable to reasonably
estimate the amount thereof for Kansas and local authorities since some
investigations are not complete and could take several months up to a few years
to complete. Private plaintiffs have initiated, and additional private
plaintiffs may initiate, legal proceedings for damages resulting from the
emission, but the Company is currently unable to reasonably estimate the amount
of any such damages that might result. The Company's insurance is expected to
provide coverage of any damages to private plaintiffs, subject to a deductible
of $250, 000 but certain regulatory fines or penalties may not be covered and
there can be no assurance to the amount or timing of possible insurance
recoveries if ultimately claimed by the Company. There was no significant damage
to the Company's Atchison plant as a result of this incident. No other MGP
facilities, including the distillery in Lawrenceburg, Indiana, were affected by
this incident.

OSHA completed its investigation and, on April 19, 2017, issued its penalty to
the Company in the amount of $138,000. Management settled this assessment with
OSHA in full for $75,000 which was paid on May 16, 2017. A portion, or all, of
the penalty amount may be covered by insurance.
The EPA informed the Company on August 1, 2017, that it intends to seek civil
penalties of approximately $250,000 in connection with its investigation, while
offering the Company the opportunity to settle the matter prior to the EPA
proceeding with a formal enforcement action. The Company is seeking a negotiated
settlement with the EPA. Since negotiations are ongoing and EPA-proposed
penalties are not material to the quarter ended June 30, 2017, the Company has
not included an accrual in its results. A portion, or all, of the settled
penalty amount may be covered by insurance.


Notes: For purposes of this Schedule 3.10, the term "Company" refers to MGP
Ingredients, Inc. and its subsidiaries. Disclosure of any item above is made out
of an abundance of caution, and does not necessarily imply that any such item is
material or could have or result in a Material Adverse Effect.




91279997



--------------------------------------------------------------------------------






Schedule 3.11
Real Property
(Collateral Locations)




Owned:


Loan Party
Collateral Locations
MGP Ingredients, Inc.
100 Commercial, Atchison, Kansas
MGPI Processing, Inc.
100 Commercial, Atchison, Kansas
101 Commercial, Atchison, Kansas
200 Commercial, Atchison, Kansas
16 Kansas Avenue, Kansas City, Kansas
1100 Main Street, Atchison, Kansas
1200 Main Street, Atchison, Kansas
1300 Main Street, Atchison, Kansas
MGPI of Indiana, LLC
7 Ridge Avenue, Lawrenceburg, Indiana



Leased:
Loan Party
Collateral Locations
MGPI Processing, Inc.
8801 Renner Avenue, Lenexa, Kansas
MGPI Processing, Inc.
Space Center Inc.
5555 W. Geospace Drive, Independence, MO 64056
MGPI Processing, Inc.
Zumbro River Brand, Inc.
590 W 14th St. Albert Lea, MN 56007
MGPI of Indiana, LLC
Meier's Wine Cellar Inc.
6955 Plainfield Rd., Cincinnati, OH 45236
MGPI Processing, Inc. & MGPI of Indiana, LLC
Crown Valley Distilling
13326 State Route FSTE. Genevieve, MO 63670
MGPI Processing, Inc. & MGPI of Indiana, LLC
Strong Spirits
999 Withrow Ct. Bardstown, KY 40004





91279997
 

--------------------------------------------------------------------------------







MGPI Processing, Inc. & MGPI of Indiana, LLC
LiDestri Spirits
1050 Lee Road, Rochester, NY 14606
MGPI Processing, Inc. & MGPI of Indiana, LLC
Western Carriers - Park Street
8501 Westside Avenue North Bergen, NJ 07047
MGPI Processing, Inc. & MGPI of Indiana, LLC
Western Wine Services -Park Street
1275 Commerce Blvd., American Canyon, CA 94503
MGPI Processing, Inc. & MGPI of Indiana, LLC
State of Iowa – Warehouse
1918 SE Hulsizer Road, Ankeny, IA 50021
MGPI Processing, Inc. & MGPI of Indiana, LLC
State of Ohio – Warehouse
3005 East Kemper Road Cincinnati, OH 45241





Other Collateral Locations
ICP, 1301 Front Street, Pekin, IL 61555
MO - KAN Underground, 6675 Sherman Rd., Atchison, KS 66002
Reckitt Benckiser, 799 Route 206, Belle Meade, NJ 08502
Cone Solvents, 6185 Cockrill Bend Circle, Nashville, TN 37209
Frontier Logistics Services, 1830 Linder Industrial Drive, Nashville, TN 37209
Chemisphere, 2102 Clifton Avenue, Saint Louis, MO 63139







91279997
 

--------------------------------------------------------------------------------






Schedule 3.13
Subsidiaries




Name of Subsidiary
Authorized Shares
Number of Shares/
Units Issued
% of Outstanding
Shares/Units directly
owned by MGP
Ingredients, Inc.
MGPI Processing,
Inc.
common stock:
1,000 shares of
with no par value
1,000
100%
 
preferred stock: 10
shares with par
value of $10.00
10
100%
MGPI Pipeline, Inc.
common stock:
100,000 shares with
par value of $1.00
5,000 shares
100%
MGPI of Indiana,
LLC
membership units
single member
LLC
100%
Thunderbird Real Estate Holdings, LLC


membership units
single member LLC
100%





91279997



--------------------------------------------------------------------------------





Schedule 3.15
Loan Party Information


Loan Party Name
Jurisdiction of Formation
Form of Organization
Location of Chief Executive Office
Federal
Tax ID number
Organizational
ID Number from
Secretary of State
(if applicable)
MGP Ingredients, Inc.
Kansas
Corporation
100 Commercial Street, Atchison, KS 66002
45-4082531
4554606
MGPI Processing,
Inc.
Kansas
Corporation
100 Commercial Street, Atchison, KS 66002
48-0531200
83220
MGPI Pipeline, Inc.
Kansas
Corporation
100 Commercial Street, Atchison, KS 66002
48-1076698
1569474
MGPI of Indiana,
LLC
Delaware
Single Member LLC
100 Commercial Street, Atchison, KS 66002
26-2330535
4527045





91279997



--------------------------------------------------------------------------------





Schedule 6.2
Existing Indebtedness




1.
Aircraft financing Indebtedness of MGPI Pipeline, Inc. due U.S. Bank National
Association, acting through its division, U.S. Bank Equipment Finance, in an
outstanding principal amount not to exceed $2.1 million. The aircraft is owned
by MGPI Pipeline, Inc. and is leased by it to MGPI Processing, Inc. Indebtedness
guaranteed by the Borrower.

2.
To the extent constituting Indebtedness, the obligations secured by or related
to the equipment lease or purchase-money financing statements described in
Schedule 6.3.











91279997



--------------------------------------------------------------------------------






Schedule 6.3


Existing Liens




Liens evidenced by the UCC financing statements listed below:


1.
Debtor – MGP Ingredients, Inc.* (f/k/a MGPI Holdings, Inc.)



Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral**
Kansas
6954606
2012-12-13
General Electric Capital Corporation
Equipment Lease Agreement No. 7665240-0002



*
See item no. 2 below (MGPI Processing, Inc.) for UCC financing statements filed
against MGP Ingredients, Inc. before it changed its name to MGPI Processing,
Inc.

 
**    See related UCC financing statement for complete collateral description




91279997
 

--------------------------------------------------------------------------------





2.Debtor – MGPI Processing, Inc. (f/k/a MGP Ingredients, Inc., Midwest Grain
Products, Inc. and Midwest Solvents Company, Inc.)


Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral*
Kansas
5729033 (originally filed against MGP Ingredients, Inc. as debtor)
2004-01-22
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #001
 
70621029 - Continuation
2009-01-05
 
 
 
7037542 - Continuation
2013-10-28
 
 
Kansas
6172803 (originally filed against MGP Ingredients, Inc. as debtor)
2006-06-05
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #B02
 
70933721 - Continuation
2011-04-27
 
 
 
72203743 - Continuation
2016-04-28
 
 
Kansas
6395701 (originally filed against MGP Ingredients, Inc. as debtor)
2007-08-07
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #003R
 
71210871 - Continuation
2012-07-27
 
 
 
72522266 - Continuation
2017-07-12
 
 
Kansas
6502512 (originally filed against MGP Ingredients, Inc. as debtor)
2008-06-25
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #005R
 
71348788 - Continuation
2013-02-13
 
 
Kansas
6538847 (originally filed against MGP Ingredients, Inc. as debtor)
2008-10-23
Winthrop Resources Corporation
Lease Agreement No. MG011204, Schedule #006R
 
7005762 - Continuation
2013-06-21
 
 
Kansas
6812317 (originally filed against MGP Ingredients, Inc. as debtor)
2011-07-01
U.S. Bancorp Equipment Finance, Inc.
Master Lease Agreement dated 06/28/11, specific assets
 
72171262 - Continuation
2016-03-18
 
 



91279997
 

--------------------------------------------------------------------------------





Kansas
6954606
2012-12-13
General Electric Capital Corporation
Specific equipment
Kansas
72498376
2017-06-07
Canon Financial Services, Inc.
Specific equipment
Kansas
6977383
2013-03-11
GE Capital Commercial Inc.
Specific equipment
Kansas
6993224
2013-05-03
Passchendaele Capital Fund
Lease Agreement #CG-5593 Lease Schedule No. 1
 
7006091 - Assignment
2013-06-21
Sterling National Bank
 
 
7010739 - Amendment
2013-07-10
 
Amend to more fully describe equipment/collateral
Kansas
7003551
2013-06-12
CSI Leasing, Inc.
Master Lease 242997, Equipment Schedule 5
Kansas
71618552
2014-02-18
CSI Leasing, Inc.
Master Lease 242997, Equipment Schedule 6
Kansas
7091911
2014-06-19
GE Capital Commercial Inc.
Specific equipment
Kansas
7100571
2014-07-31
GE Capital Commercial Inc.
Specific equipment
Kansas
103482289
2015-05-27
Deere Credit, Inc.
Specific equipment
Kansas
72021434
2015-08-11
General Electric Credit Corporation of Tennessee
Specific equipment
Kansas
7191224
2015-11-12
U.S. Bank National Association acting through its division U.S. Bank Equipment
Finance [Assignor secured party is MGPI Pipeline, Inc.]
One Cessna aircraft, two aircraft engines, and related items, agreements,
contracts, chattel paper, etc.



 
 
 
 
 
Kansas
7191489
2015-11-12
Harcros Chemicals Inc.
Bulk Storage Equipment
Kansas
72237675
2016-06-09
CSI Leasing, Inc.
Specific equipment



*    See related UCC financing statement for complete collateral description


91279997
 

--------------------------------------------------------------------------------







3.Debtor – MGPI Pipeline, Inc. (f/k/a Midwest Grain Pipeline, Inc.)


Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral*
Kansas
72086031
2015-11-11
U.S. Bank National Association acting through its division U.S. Bank Equipment
Finance
One Cessna aircraft, two aircraft engines, and related items, agreements,
contracts, chattel paper, etc.



*    See related UCC financing statement for complete collateral description


91279997
 

--------------------------------------------------------------------------------







4.    Debtor – MGPI of Indiana, LLC (f/k/a Firebird Acquisitions, LLC)


Jurisdiction
UCC Number
Filing Date
Secured Party
Collateral*
Delaware
2014 4944062
2014-12-08
Ultra Pure, LLC
All barrels of whiskey as set forth in Warehouse Service Agreement dated
10/29/2012, as amended



*    See related UCC financing statement for complete collateral description


5.    Debtor – Thunderbird Real Estate Holdings, LLC


None.




91279997
 

--------------------------------------------------------------------------------






Schedule 6.6


Existing Investments




1.    Investments by the Borrower in its Subsidiaries.


2.
Minority equity investments made by the Borrower in the following local
(Atchison, Kansas) entities:    



Bellevue Country Club         $22,000
Right on Track             $53,680








91279997



--------------------------------------------------------------------------------






Exhibit A


Closing Checklist


See attached.






91279997



--------------------------------------------------------------------------------










            
                                                                                                            




Index of Closing Documents
CREDIT AGREEMENT


Dated as of August 23, 2017
between
MGP INGREDIENTS, INC.,
as Borrower,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,    
as Lender


$150,000,000 revolving credit facility
    
PARTIES:
Borrower:    MGP Ingredients, Inc., a Kansas corporation


Subsidiary Guarantors:    MGPI Processing, Inc., a Kansas corporation
MGPI Pipeline, Inc., a Kansas corporation
MGPI of Indiana, LLC, a Delaware limited liability company


Lender:    Wells Fargo Bank, National Association

MW:    McGuireWoods LLP, counsel to the Lender
BC:
Stinson Leonard Street LLP, counsel to the Loan Parties





                                        
active9127999711credi_image1.jpg [active9127999711credi_image1.jpg]


93288623

--------------------------------------------------------------------------------












Description




Responsible Party
Documents
1.     Credit Agreement between the Borrower and the Lender


Schedules
3.7 Intellectual Property
3.9 Material Contracts
3.10 Environmental Matters
3.11 Real Property
3.13 Subsidiaries
3.15 Loan Party Information
6.2 Existing Indebtedness
6.3 Existing Liens
6.6 Existing Investments


Exhibits
A Closing Checklist
B Compliance Certificate


MW


MW




Borrower
Borrower
Borrower
Borrower
Borrower
Borrower
Borrower




MW
MW
2.    Note from the Borrower in favor of the Lender
MW
3.    Subsidiary Guaranty Agreement
MW
4.    Security Agreement
      Schedules
      1 Debtor Information
      2 Collateral Locations
      3 Intellectual Property
      4 Commercial Tort Claims


MW
5.    Pledge Agreement
      Schedules
      1 Pledged Interests
      2 Debtor Information


MW
6.    Original Stock Certificates and Transfer Powers
Borrower
7.    Intellectual Property Security Agreements (if applicable)
(a) Patent
(b) Trademark


MW
8.    Collateral Agency and Intercreditor Agreement
MW



93288623

--------------------------------------------------------------------------------







Description




Responsible Party
9.    Entity documents of the Borrower, including:
a. Certificate of Secretary certifying as to:
(1) Certificate of Formation certified as of recent date by the Kansas Secretary
of State
(2) Bylaws
(3) Authorizing consents/resolutions
(4) Incumbency Certificate
         b. Certificate of Existence/Good Standing (Kansas)
Borrower
10.     Entity documents of MGPI Processing, Inc., including:
a. Certificate of Secretary certifying as to:
(1) Certificate of Formation certified as of recent date by the Kansas Secretary
of State
(2) Bylaws
(3) Authorizing consents/resolutions
(4) Incumbency Certificate
         b. Certificate of Existence/Good Standing (Kansas)
Borrower
11.     Entity documents of MGPI Pipeline, Inc., including:
a. Certificate of Secretary certifying as to:
(1) Certificate of Formation certified as of recent date by the Kansas Secretary
of State
(2) Bylaws
(3) Authorizing consents/resolutions
(4) Incumbency Certificate
         b. Certificate of Existence/Good Standing (Kansas)
Borrower
12.     Entity documents of MGPI of Indiana, LLC, including:
a. Certificate of Secretary certifying as to:
(1) Certificate of Formation certified as of recent date by the Delaware
Secretary of State
(2) Operating Agreement
(3) Authorizing consents/resolutions
(4) Incumbency Certificate
         b. Certificate of Existence/Good Standing (Delaware)
Borrower
13.    Opinion of Counsel to the Loan Parties
BC
14.    UCC Preclosing Search Results
MW
15.    UCC Financing Statements as set forth on Appendix A attached hereto
MW
16.    Certificate of a Responsible Officer of the Borrower, including
certification as to copies of all Material Contracts listed on Schedule 3.9 of
the Credit Agreement 
Borrower
17.    Evidence of Insurance with lender’s loss payee and additional insured
endorsements
Borrower



93288623

--------------------------------------------------------------------------------







Description




Responsible Party
18.    Financial Information
Borrower/ WF
19.    Evidence of payment of existing indebtedness, including:


   a. Payoff Letter
   b. UCC Termination Statements
        c. IP Releases
        d. Mortgage releases
        e. Deposit Account Control Agreement termination(s)
       
WF/Borrower


20.    Funds Flow Memorandum
MW





93288623

--------------------------------------------------------------------------------





APPENDIX A
UCC Financing Statements


Debtor
Jurisdiction
File Date
File Number
MGP Ingredients, Inc.
Kansas
 
 
MGPI Processing, Inc.
Kansas
 
 
MGPI Pipeline, Inc.
Kansas
 
 
MGPI of Indiana, LLC
Delaware
 
 































































        


93288623

--------------------------------------------------------------------------------





Exhibit B


Form of Compliance Certificate


Financial Statement Date: __________, _____
To:    Wells Fargo Bank, National Association
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of August 23, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between MGP Ingredients, Inc., a Kansas corporation (the
“Borrower”), and Wells Fargo Bank, National Association (the “Lender”).
The undersigned officer hereby certifies as of the date hereof that he/she is
the [President/Chief Financial Officer/Controller/Treasurer] of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Lender on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.2(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 5.2(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such default and its nature and status:]
4.    The representations and warranties of the Borrower contained in Article
III of the Agreement, or which are contained in any document furnished at any
time under or in connection with the Loan Documents,


93288623

--------------------------------------------------------------------------------





are true and correct in all material respects (or if already qualified by a
materiality or Material Adverse Effect qualifier, in all respects) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or if already qualified by a materiality or Material
Adverse Effect qualifier, in all respects) as of such earlier date, and except
that for purposes of this Compliance Certificate, the representations and
warranties contained in Section 3.5 of the Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) or (b), as
applicable, of Section 5.2 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Compliance Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, _____.
MGP INGREDIENTS, INC.


By:     
Name:
Title: [President/Chief Financial Officer/ Controller/Treasurer]


93288623

--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
CONSOLIDATED LEVERAGE RATIO EXHIBIT


Consolidated Leverage Ratio:


A.
Consolidated Funded Indebtedness:     $_______________



B.    Consolidated EBITDA:     


(1)    Consolidated Net Income    $_______________
(2)    + income taxes    $_______________
(3)    + Consolidated Interest Expense    $_______________
(4)    + depreciation and amortization    $_______________
(5)    + non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the
future)    $_______________
(6)    - non-cash gains or non-cash items
(7)    = Consolidated EBITDA    $_______________


Consolidated Leverage Ratio = A ÷ B(7):    _____ to 1.00


Maximum permitted ratio is:     3.00 to 1.00
    
The Applicable Rate is to be calculated at Tier ___.


Tier
Consolidated Leverage Ratio
I
< 2.00 to 1.00
II
≥ 2.00 to 1.00









93288623

--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________ (“Statement Date”)


CONSOLIDATED FIXED CHARGE COVERAGE RATIO EXHIBIT




Consolidated Fixed Charge Coverage Ratio:


1.    Cash Flow Available to Pay Fixed Charges:     


(A)
Consolidated EBITDA

(see B(7) of the Consolidated Leverage Ratio Exhibit)    $_______________
(B)    – non-financed Capital Expenditures    $_______________
(C)    – dividend and distributions (excluding from ICP sale
proceeds)    $_______________
(D)    – income taxes paid in cash during such period    $_______________
(E)    – share repurchases (in each case excluding share repurchases and other
acquisitions of stock of the Borrower or securities convertible therefor
required to be purchased pursuant to employee stock compensation plans
consistent with the plans in effect on the Closing Date in an aggregate amount
not to exceed (x) $7,500,000 in any period other than the 2019 fiscal year, or
(y) $14,200,000 in the 2019 fiscal year):    $_______________
(F)    = Cash Flow available to pay fixed charges    $_______________
        
2.    Consolidated Fixed Charges:
(A)    Consolidated Interest Expense    $______________    
(B)    + scheduled principal payments of Consolidated
Funded Indebtedness     $______________
(C)    = Consolidated Fixed Charges    $______________


Consolidated Fixed Charge Coverage Ratio = 1(F) ÷ 2(C): ____ to 1.00


Minimum permitted ratio is: 1.25 to 1.00


 








93288623